

 
YUM! BRANDS
 
PENSION EQUALIZATION PLAN

 (PEP)










Plan Document for the Pre-409A Program
(January 1, 2005 Restatement, As Amended Through December 31, 2010)





 
 

--------------------------------------------------------------------------------

 
 


YUM! BRANDS PENSION EQUALIZATION PLAN


(Plan Document for the Pre-409A Program)


Table of Contents



 
Page No.
   
ARTICLE I  Foreward
1
ARTICLE II  Definitions and Construction
3
2.1  Definitions
3
2.2  Construction
14
ARTICLE III  Participation and Service
16
3.1  Participation
16
3.2  Service
16
3.3  Credited Service
16
ARTICLE IV  Requirements for Benefits
17
4.1  Normal Retirement Pension
17
4.2  Early Retirement Pension
17
4.3  Vested Pension
17
4.4  Late Retirement Pension
18
4.5  Disability Pension
18
4.6  Pre-Retirement Spouse's Pension
19
4.7  Vesting
20
4.8  Time of Payment
20
4.9  Cashout Distributions
20
4.11  Reemployment of Certain Participants
21
ARTICLE V  Amount of Retirement Pension
23
5.1  PEP Pension
23
5.2  PEP Guarantee
25
5.3  Amount of Pre-Retirement Spouse's Pension
31
5.4  Certain Adjustments
34
5.5  Excludable Employment
35
ARTICLE VI  Distribution Options
37
6.1  Form and Timing of Distributions On and After January 1, 2009
37
6.2  Form and Timing of Distributions Prior to January 1 2009
39
6.3  Available Forms of Payment
42
6.4  Procedures for Elections
46
6.5  Special Rules for Survivor Options
49
6.6  Designation of Beneficiary
51
6.7  Payment of FICA and Related Income Taxes
52
ARTICLE VII  Administration
53
7.1  Authority to Administer Plan
53
7.2  Facility of Payment
53
7.3  Claims Procedure
54
7.4  Effect of Specific References
56
ARTICLE VIII  Miscellaneous
57
8.1  Nonguarantee of Employment
57
8.2  Nonalienation of Benefits
57
8.3  Unfunded Plan
57

 
 
 

--------------------------------------------------------------------------------

 

 
8.4  Action by the Company
58
8.5  Indemnification
58
ARTICLE IX  Amendment and Termination
59
ARTICLE IX  Amendment and Termination
59
9.1  Continuation of the Plan
59
9.2  Amendments
59
9.3  Termination
60
ARTICLE X  ERISA Plan Structure
61
ARTICLE XI Applicable Law
63
ARTICLE XII  Signature
64
APPENDIX
65
ARTICLE A Accruals for 1993 and 1994
66
ARTICLE B  Transferred and Transition Individuals
69
ARTICLE C  Plan Provisions Applicable to Pre-2005 Participants
71
5.1  PEP Pension
71
5.2  PEP Guarantee
73
5.3  Amount of Pre-Retirement Spouse's Pension
79
   

 
 

 
ii

--------------------------------------------------------------------------------

 

ARTICLE I


Foreword
The Yum! Brands Pension Equalization Plan ("PEP" or "Plan") has been adopted by
Yum! Brands, Inc. (“Yum!”) for the benefit of salaried employees of the Yum!
Brands Organization who participate in the Yum! Brands Retirement Program for
Salaried Employees ("Salaried Plan").  PEP provides benefits for eligible
employees whose pension benefits under the Salaried Plan are limited by the
provisions of the Internal Revenue Code of 1986, as amended (the “Code”).  In
addition, PEP provides benefits for certain eligible employees based on the
pre-1989 Salaried Plan formula.
The Plan was first effective on October 7, 1997, in connection with the spinoff
of Yum! Brands (then known as Tricon Global Restaurants, Inc.) from PepsiCo,
Inc.  This Plan is a successor plan to the PepsiCo Pension Equalization
Plan.  This document is effective as of January 1, 2005 (the “Effective Date”),
and it generally retains without modification the provisions of the prior
restatement.  However, it has been clarified in various respects to reflect that
it sets forth the terms of the Plan applicable to benefits that are
grandfathered under Section 409A of the Code because they were both earned and
vested on or before December 31, 2004 (the “Pre-409A Program”).  All benefits
under the Plan that are earned or vested after December 31, 2004, shall be
governed by the document for the Section 409A Program (the “409A Program”).  In
addition, beginning March 1, 2010, as a result of a plan amendment and related
written participant communications (as specified in the communications and then
generally as of January 1, 2011), all benefits that were earned and vested as of
December 31, 2004 ceased to be administered as though subject to the terms of
the Pre-409A Program and began to be administered as though subject to the terms
of the 409A Program, except with respect to the following two groups (who may be
referred to as the “Continuing Grandfathered Participants”): (i) Participants
whose employment with the Yum! Brands Organization terminated on or before
December 31, 2004, and whose rights to a Pension are based solely on the legally
binding rights that they had on (or before) December 31, 2004 and that were not

 
1

--------------------------------------------------------------------------------

 

materially modified after October 3, 2004 (“Pre-2005 Participants”), and (ii)
other Participants who have an Annuity Starting Date under either the 409A
Program or the Pre-409A Program that occurred before March 1, 2010 (subject in
both cases to Section 4.10 regarding rehired participants).
Together, this document and the document for the 409A Program describe the terms
of a single plan, and this document has been modified to clarify (without any
material modification) the integration of the Pre-409A Program with the 409A
Program.  However, amounts that continued to be administered as subject to the
terms of the Pre-409A Program and amounts administered as subject to the terms
of the 409A Program shall be tracked separately at all times.  The preservation
of the terms of the Pre-409A Program, without material modification, and the
separation between the Pre-409A Program amounts and the 409A Program amounts are
intended to be sufficient to permit the Pre-409A Program to remain exempt from
Section 409A as a program for grandfathered benefits (to the extent described
above).



 
2

--------------------------------------------------------------------------------

 

ARTICLE II


Definitions and Construction


2.1  Definitions:  This section provides definitions for certain words and
phrases listed below.  These definitions can be found on the pages indicated.
 

         
Page
               
(a)
Accrued Benefit
 
4
   
(b)
Actuarial Equivalent
 
4
   
(c)
Advance Election
 
5
   
(d)
Annuity
 
5
   
(e)
Annuity Starting Date
 
5
   
(f)
Authorized Leave of Absence
 
6
   
(g)
Code
 
6
   
(h)
Company
 
6
   
(i)
Covered Compensation
 
6
   
(j)
Credited Service
 
6
   
(k)
Disability Retirement Pension
 
6
   
(l)
Early Retirement Pension
 
6
   
(m)
Effective Date
 
6
   
(n)
Eligible Spouse
 
6
   
(o)
Employee
 
7
   
(p)
Employer
 
7
   
(q)
ERISA
 
7
   
(r)
FICA Amount
 
7
   
(s)
409A Program
 
7
   
(t)
Highest Average Monthly Earnings
 
7
   
(u)
Late Retirement Date
 
7
   
(v)
Late Retirement Pension
 
7
   
(w)
Normal Retirement Age
 
7
   
(x)
Normal Retirement Date
 
7
   
(y)
Normal Retirement Pension
 
8
   
(z)
Participant
 
8
   
(aa)
PBGC
 
8
   
(bb)
PBGC Rate
 
8
   
(cc)
Pension
 
8
   
(dd)
PEP Election
 
8
   
(ee)
Plan
 
8
   
(ff)
Plan Administrator
 
9
   
(gg)
Plan Year
 
9
   
(hh)
Post-2004 Participant
 
9
   
(ii)
Pre-2005 Participant
 
9
   
(jj)
Pre-409A Program
 
9
   
(kk)
Pre-Retirement Spouse's Pension
 
9
   
(ll)
Pre-2005 Participant
 
9
   
(mm)
Primary Social Security Amount
 
9
   
(nn)
Prior Plan
 
11
   
(oo)
Qualified Joint and Survivor Annuity
 
11
   
(pp)
Retirement
 
11

 
 
 
3

--------------------------------------------------------------------------------

 




   
(qq)
Retirement Date
 
11
   
(rr)
Retirement Pension
 
11
   
(ss)
Salaried Plan
 
12
   
(tt)
Section 409A
 
12
   
(uu)
Service
 
12
   
(vv)
Severance from Service Date
 
12
   
(ww)
Single Life Annuity
 
12
   
(xx)
Single Lump Sum
 
12
   
(yy)
Social Security Act
 
12
   
(zz)
Taxable Wage Base
 
13
   
(aaa)
Yum! Brands Organization
 
13
   
(bbb)
Vested Pension
 
13

 
 
 
Where the following words and phrases, in boldface and underlined, appear in
this Plan with initial capitals they shall have the meaning set forth below,
unless a different meaning is plainly required by the context.
 
(a)  Accrued Benefit:  The Pension payable at Normal Retirement Date determined
in accordance with Article V, based on the Participant's Highest Average Monthly
Earnings and Credited Service at the date of determination.

 
(b)  Actuarial Equivalent:  Except as otherwise specifically set forth in the
Plan or any Appendix to the Plan with respect to a specific benefit
determination, a benefit of equivalent value computed on the basis of the
factors set forth below.  The application of the following assumptions to the
computation of benefits payable under the Plan shall be done in a uniform and
consistent manner.  In the event the Plan is amended to provide new rights,
features or benefits, the following actuarial factors shall not apply to these
new elements unless specifically adopted by the amendment.

 
(1)  Annuities and Inflation Protection:  To determine the amount of a Pension
payable in the form of a Qualified Joint and Survivor Annuity or optional form
of survivor annuity, or as an annuity with inflation protection, the factors
applicable for such purposes under the Salaried Plan shall apply.  However, in
determining a Pre-409A Pension, no change occurring on or after the Effective
Date in the basis for determining the amount of an annuity form of payment from
that in effect as of


 
4

--------------------------------------------------------------------------------

 

December 31, 2004, shall be taken into account to the extent it would result in
a larger annuity (but this sentence shall not apply for purposes of Section
5.1(b)(3), relating to the “Limit on the Pre-409A Pension Benefit”).
 
(2)  Lump Sums:  To determine the lump sum value of a Pension, or a
Pre-Retirement Spouse's Pension under Section 4.6, the factors applicable for
such purposes under the Salaried Plan shall apply, except that when the term
"PBGC Rate" is used in the Salaried Plan in this context it shall mean "PBGC
Rate" as defined in this Plan.  However, in determining a Pre-409A Pension, no
change occurring on or after the Effective Date in the basis for determining a
lump sum from that in effect as of December 31, 2004, shall be taken into
account to the extent that it would result in a larger lump sum (but this last
sentence shall not apply for purposes of Section 5.1(b)(3), relating to the
“Limit on the Pre-409A Pension Benefit”).

 
(3)  Other Cases:  To determine the adjustment to be made in the Pension payable
to or on behalf of a Participant in other cases, the factors are those
applicable for such purpose under the Salaried Plan.  However, in determining a
Pre-409A Pension, no change occurring on or after the Effective Date in such
factors from those in effect as of December 31, 2004, shall be taken into
account to the extent that it would result in a larger pension (but this last
sentence shall not apply for purposes of Section 5.1(b)(3), relating to the
“Limit on the Pre-409A Pension Benefit”).

 
(c)  Advance Election:  A Participant's election to receive his Pre-409A
Retirement Pension as a Single Lump Sum or an Annuity, made in compliance with
the requirements of Section 6.4.

 
(d)  Annuity:  A Pension payable as a series of monthly payments for at least
the life of the Participant.



 
(e)  Annuity Starting Date:  The Annuity Starting Date shall be the first day of
the first period for which an amount is payable under this Plan as an annuity or
in any other form.

 
 

 
 
5

--------------------------------------------------------------------------------

 

A Participant who: (1) is reemployed after his initial Annuity Starting Date,
and (2) is entitled to benefits hereunder after his reemployment, shall have a
subsequent Annuity Starting Date for such benefits only to the extent provided
in Section 6.3(d).
 
(f)   Authorized Leave of Absence:  Any absence authorized by an Employer under
the Employer's standard personnel practices, whether paid or unpaid.

 
(g)  Code:  The Internal Revenue Code of 1986, as amended from time to time.

 
(h)  Company:  Yum! Brands, Inc. (known as Tricon Global Restaurants, Inc.), a
corporation organized and existing under the laws of the State of North Carolina
or its successor or successors.  For periods before October 7, 1997, the Company
under the Prior Plan was PepsiCo, Inc., a North Carolina corporation.

 
(i)  Covered Compensation:  "Covered Compensation" as that term is defined in
the Salaried Plan.

 
(j)  Credited Service:  The period of a Participant's employment, calculated in
accordance with Section 3.3, which is counted for purposes of determining the
amount of benefits payable to, or on behalf of, the Participant.

 
(k)  Disability Retirement Pension:  The Retirement Pension available to a
Participant under Section 4.5.

 
(l)   Early Retirement Pension:  The Retirement Pension available to a
Participant under Section 4.2.

 
(m)  Effective Date:  The date upon which this document for the Pre-409A Program
is generally effective, January 1, 2005.  Certain provisions of the Plan may be
effective on different dates, as noted herein.

 
(n)  Eligible Spouse:  The spouse of a Participant to whom the Participant is
married on the earlier of the Participant's Annuity Starting Date or the date of
the Participant's death.

 
(o)  Employee:  An individual who qualifies as an "Employee" as that term is
defined in the Salaried Plan.


 
6

--------------------------------------------------------------------------------

 



 
(p)  Employer:  An entity that qualifies as an "Employer" as that term is
defined in the Salaried Plan.

 
(q)  ERISA:  Public Law No. 93-406, the Employee Retirement Income Security Act
of 1974, as amended from time to time.

 
(r)  FICA Amount:  The Participant’s share of the Federal Insurance
Contributions Act (FICA) tax imposed on the Pre-409A Pension and 409A Pension of
the Participant under Code Sections 3101, 3121(a) and 3121(v)(2).

 
(s)  409A Program:  The portion of the Plan that governs deferrals that are
subject to Section 409A.  The terms of the 409A Program are set forth in a
separate document (or separate set of documents).

 
(t)  Highest Average Monthly Earnings:  "Highest Average Monthly Earnings" as
that term is defined in the Salaried Plan, but without regard to the limitation
imposed by section 401(a)(17) of the Code (as such limitation is interpreted and
applied under the Salaried Plan).

 
(u)  Late Retirement Date:  The Late Retirement Date shall be the first day of
the month coincident with or immediately following a Participant's actual
Retirement Date occurring after his Normal Retirement Age.

 
(v)  Late Retirement Pension:  The Retirement Pension available to a Participant
under Section 4.4.

 
(w)  Normal Retirement Age:  The Normal Retirement Age under the Plan is age 65
or, if later, the age at which a Participant first has 5 Years of Service.

 
(x)  Normal Retirement Date:  A Participant's Normal Retirement Date shall be
the first day of the month coincident with or immediately following a
Participant's Normal Retirement Age.

 
(y)  Normal Retirement Pension:  The Retirement Pension available to a
Participant under Section 4.1.


 
7

--------------------------------------------------------------------------------

 



 
(z)   Participant:  An Employee participating in the Plan in accordance with the
provisions of Section 3.1.

 
(aa)  PBGC:  The Pension Benefit Guaranty Corporation, a body corporate within
the Department of Labor established under the provisions of Title IV of ERISA.

 
(bb)  PBGC Rate: The PBGC Rate is 120 percent of the interest rate, determined
on the Participant's Annuity Starting Date, that would be used by the PBGC for
purposes of determining the present value of a lump sum distribution on plan
termination.

 
(cc)  Pension:  One or more payments that are payable to a person who is
entitled to receive benefits under the Plan.  The term “Pre-409A Pension” shall
be used to refer to the portion of a Pension that is derived from the Pre-409A
Program.  The term “409A Pension” shall be used to refer to the portion of a
Pension that is derived from the 409A Program.  Effective as specified in
Article I, the Pre-409A Pension, if any, of a Participant who is not a
Continuing Grandfathered Participant shall be paid and administered as though
the Participant’s entire Plan benefit were solely subject to the terms of the
409A Program.

 
(dd)  PEP Election:  A Participant's election to receive his Pre-409A Retirement
Pension in one of the Annuity forms available under Section 6.2, made in
compliance with the requirements of Sections 6.3 and 6.4.

 
(ee)  Plan:  The Yum! Brands Pension Equalization Plan, the Plan set forth
herein and in the 409A Program document(s), as the Plan may be amended from time
to time (subject to the limitations on amendment that are applicable hereunder
and under the 409A Program).  Prior to September 1, 2004, the Plan was known as
the Tricon Pension Equalization Plan.  The Plan is also sometimes referred to as
PEP, and it is a successor to the PepsiCo Pension Equalization Plan, which was
also known as the PepsiCo Pension Benefit Equalization Plan.

 
(ff)  Plan Administrator:  The Company, which shall have authority to administer
the Plan as provided in Article VII.


 
8

--------------------------------------------------------------------------------

 



 
(gg)  Plan Year:  The initial Plan Year, being a short Plan Year, shall begin on
the Effective Date and shall end on December 31, 1997.  Thereafter, the Plan
Year shall be the 12-month period commencing on January 1 and ending on December
31.

 
(hh)  Post-2004 Participant:  Any Participant who is not a Pre-2005 Participant.

 
(ii)   Pre-2005 Participant:  A Participant whose employment with the Yum!
Brands Organization terminated on or before December 31, 2004, and whose rights
to a Pension are based solely on the legally binding rights (i) that he had on
(or before) December 31, 2004, and (ii) that were not materially modified after
October 3, 2004.

 
(jj)   Pre-409A Program:  The program described in this document (and as
necessary, predecessor documents to this document that are described in the
Foreword).  The term “Pre-409A Program” is used to identify the portion of the
Plan that is not subject to Section 409A.

 
(kk)  Pre-Retirement Spouse's Pension:  The Pension available to an Eligible
Spouse under Section 4.6.  The term “Pre-Retirement Spouse’s Pre-409A Pension”
shall be used to refer to the Pension available to an Eligible Spouse under
Section 4.6 of this document.

 
(ll)   Pre-2005 Participant:  A Participant whose employment with the Yum!
Brands Organization terminated on or before December 31, 2004, and whose rights
to a Pension are based solely on the legally binding rights (i) that he had on
(or before) December 31, 2004, and (ii) that were not materially modified after
October 3, 2004.

 
(mm)  Primary Social Security Amount:  In determining Pension amounts, Primary
Social Security Amount shall mean:

 
(1)  For purposes of determining the amount of a Retirement, Vested or
Pre-Retirement Spouse's Pension, the Primary Social Security Amount shall be the
estimated monthly amount that may be payable to a Participant commencing at age
65


 
9

--------------------------------------------------------------------------------

 

as an old-age insurance benefit under the provisions of Title II of the Social
Security Act, as amended.  Such estimates of the old-age insurance benefit to
which a Participant would be entitled at age 65 shall be based upon the
following assumptions:
 
(i)  That the Participant's social security wages in any year prior to
Retirement or severance are equal to the Taxable Wage Base in such year, and

 
(ii)  That he will not receive any social security wages after Retirement or
severance.

However, in computing a Vested Pension under Formula A of Section 5.2, the
estimate of the old-age insurance benefit to which a Participant would be
entitled at age 65 shall be based upon the assumption that he continued to
receive social security wages until age 65 at the same rate as the Taxable Wage
Base in effect at his severance from employment.  For purposes of this
subsection, "social security wages" shall mean wages within the meaning of the
Social Security Act.
 
(2)  For purposes of determining the amount of a Disability Pension, the Primary
Social Security Amount shall be (except as provided in the next sentence) the
initial monthly amount actually received by the disabled Participant as a
disabil­ity insurance benefit under the provisions of Title II of the Social
Security Act, as amended and in effect at the time of the Participant's
retirement due to disability.  Notwithstanding the preceding sentence, for any
period that a Participant receives a Disability Pension before receiv­ing a
disability insurance benefit under the pro­visions of Title II of the Social
Security Act, then the Participant's Primary Social Security Amount for such
period shall be determined pursuant to paragraph (1) above.

 
(3)  For purposes of paragraphs (1) and (2), the Primary Social Security Amount
shall exclude amounts that may be available because of the spouse or any
dependent of the Participant or any amounts payable on account of the
Participant's death.  Estimates of Primary Social Security Amounts shall be made
on the basis of the


 
10

--------------------------------------------------------------------------------

 

Social Security Act as in effect at the Participant's Severance from Service
Date, without regard to any increases in the social security wage base or
benefit levels provided by such Act which take effect thereafter.
 
(nn)  Prior Plan:  The PepsiCo Pension Equalization Plan.

 
(oo)  Qualified Joint and Survivor Annuity:  An Annuity which is payable to the
Participant for life with 50 percent of the amount of such Annuity payable after
the Participant's death to his surviving Eligible Spouse for life.  If the
Eligible Spouse predeceases the Participant, no survivor benefit under a
Qualified Joint and Survivor Annuity shall be payable to any person.  The amount
of a Participant's monthly payment under a Qualified Joint and Survivor Annuity
shall be reduced to the extent provided in sections 5.1 and 5.2, as applicable.

 
(pp)  Retirement:  Termination of employment for reasons other than death after
a Participant has fulfilled the requirements for either a Normal, Early, Late,
or Disability Retirement Pension under Article IV.

 
(qq)  Retirement Date:  The date on which a Participant's Retirement is
considered to commence.  Retirement shall be considered to commence on the day
immediately following:  (i) a Participant's last day of  employment, or (ii) the
last day of an Authorized Leave of Absence, if later.  Notwithstanding the
preceding sentence, in the case of a Disability Pre-409A Retirement Pension,
Retirement shall be considered as commencing on the Participant's retirement
date applicable for such purpose under the Salaried Plan.

 
(rr)   Retirement Pension:  The Pension payable to a Participant upon Retirement
under the Plan.  The term “Pre-409A Retirement Pension” shall be used to refer
to the portion of a Retirement Pension that is derived from the Pre-409A
Program.  The term “409A Retirement Pension” shall be used to refer to the
portion of a Retirement Pension that is derived from the 409A Program.

 
(ss)  Salaried Plan:  The Yum! Brands Retirement Program for Salaried Employees,
the program of retirement benefits set forth in Parts B and D of the Yum! Brands
Retirement Plan, as it may be amended from time to time.  Any reference herein
to the Salaried


 
11

--------------------------------------------------------------------------------

 

Plan for a period that is on or after the Effective Date but before December 30,
1998, shall mean the Tricon Salaried Employees Retirement Plan, which was
renamed the Tricon Retirement Plan effective December 30, 1998.  Any reference
herein to the Salaried Plan for a period that is before the Effective Date shall
mean the PepsiCo Salaried Employees Retirement Plan.
 
(tt)   Section 409A:  Section 409A of the Code.

 
(uu)  Service:  The period of a Participant's employment calculated in
accordance with Section 3.2 for purposes of determining his entitlement to
benefits under the Plan.

 
(vv)  Severance from Service Date:  The date on which an Employee's period of
service is deemed to end, determined in accordance with Article III of the
Salaried Plan.

 
(ww)  Single Life Annuity:  A level monthly Annuity payable to a Participant for
his life only, with no survivor benefits to his Eligible Spouse or any other
person.

 
(xx)  Single Lump Sum:  The distribution of a Participant's total Pension in the
form of a single payment.

 
(yy)  Social Security Act:  The Social Security Act of the United States, as
amended, an enactment providing governmental benefits in connection with events
such as old age, death and disability.  Any reference herein to the Social
Security Act (or any of the benefits provided thereunder) shall be taken as a
reference to any comparable governmental program of another country, as
determined by the Plan Administrator, but only to the extent the Plan
Administrator judges the computation of those benefits to be administratively
feasible.

 
(zz)  Taxable Wage Base:  The contribution and benefit base (as determined under
section 230 of the Social Security Act) in effect for the Plan Year.

 
(aaa)  Yum! Brands Organization:  The controlled group of organizations of which
the Company is a part, as defined by Code section 414 and regulations issued
thereunder.  An entity shall be considered a member of the Yum! Brands
Organization only during the period it is one of the group of organizations
described in the preceding sentence.


 
12

--------------------------------------------------------------------------------

 

 
(bbb)  Vested Pension:  The Pension available to a Participant under Section
4.3.  The term “Pre-409A Vested Pension” shall be used to refer to the portion
of a Vested Pension that is derived from the Pre-409A Program.  The term “409A
Vested Pension” shall be used to refer to the portion of a Vested Pension that
is derived from the 409A Program.

2.2  Construction:  The terms of the Plan shall be construed in accordance with
this section.
(a) Gender and Number:  The masculine gender, where appearing in the Plan, shall
be deemed to include the feminine gender, and the singular may include the
plural, unless the context clearly indicates to the contrary.
(b) Compounds of the Word "Here":  The words "hereof", "hereunder" and other
similar compounds of the word "here" shall mean and refer to the entire Plan,
not to any particular provision or section.
(c) Examples:  Whenever an example is provided or the text uses the term
"including" followed by a specific item or items, or there is a passage having a
similar effect, such passages of the Plan shall be construed as if the phrase
"without limitation" followed such example or term (or otherwise applied to such
passage in a manner that avoids limits on its breadth of application).
(d) Subdivisions of the Plan Document:  This Plan document is divided and
subdivided using the following progression:  articles, sections, subsections,
paragraphs, subparagraphs, clauses and subclauses.  Articles are designated by
capital roman numerals.  Sections are designated by Arabic numerals containing a
decimal point.  Subsections are designated by lower-case letters in
parentheses.  Paragraphs are designated by Arabic numerals in
parentheses.  Subparagraphs are designated by lower-case roman numerals in
parentheses.  Clauses are designated by upper-case letters in
parentheses.  Subclauses are designated by upper-

 
13

--------------------------------------------------------------------------------

 

case roman numerals in parentheses.  Any reference in a section to a subsection
(with no accompanying section reference) shall be read as a reference to the
subsection with the specified designation contained in that same section.  A
similar rule shall apply with respect to paragraph references within a
subsection and subparagraph references within a paragraph.

 
14

--------------------------------------------------------------------------------

 

ARTICLE III
 



Participation and Service
3.1  Participation:  An Employee shall be a Participant in the Plan during the
period:
 
(a)  When he would be currently entitled to receive a Pension under the Plan if
his employment terminated at such time, or

 
(b)  When he would be so entitled but for the vesting requirement of Section
4.7.

It is expressly contemplated that an Employee, who is entitled to receive a
Pension under the Plan as of a particular time, may subsequently cease to be
entitled to a Pension under the Plan.
3.2  Service:  A Participant's entitlement to a Pension and to a Pre-Retirement
Spouse's Pension for his Eligible Spouse shall be determined under Article IV
based upon his period of Service.  A Participant's period of Service shall be
determined under Article III of the Salaried Plan.
3.3  Credited Service:  The amount of a Participant's Pension and a
Pre-Retirement Spouse's Pension shall be based upon the Participant's period of
Credited Service, as determined under Article III of the Salaried Plan.



 
15

--------------------------------------------------------------------------------

 

ARTICLE IV
Requirements for Benefits
A Participant shall be entitled to receive a Pre-409A Pension and a surviving
Eligible Spouse shall be entitled to certain survivor benefits as provided in
this Article.  The amount of any such Pre-409A Pension or survivor benefit shall
be determined in accordance with Article V.
4.1  Normal Pre-409A Retirement Pension:  A Participant shall be eligible for a
Normal Pre-409A Retirement Pension if he meets the requirements for a Normal
Retirement Pension in Section 4.1 of the Salaried Plan (except that no change
occurring on or after the Effective Date in such requirements, from those in
effect as of December 31, 2004, shall be taken into account to the extent it
relaxes the requirements for a Normal Retirement Pension).  In determining the
amount (but not the form and time of payment) of a Participant’s Pre-409A
Pension, the Participant’s status under this Section 4.1 shall be fixed as of
December 31, 2004.
4.2  Early Pre-409A Retirement Pension:  A Participant shall be eligible for an
Early Pre-409A Retirement Pension if he meets the requirements for an Early
Retirement Pension in Section 4.2 of the Salaried Plan (except that no change
occurring on or after the Effective Date in such requirements, from those in
effect as of December 31, 2004, shall be taken into account to the extent it
relaxes the requirements for an Early Retirement Pension).  In determining the
amount (but not the form and time of payment) of a Participant’s Pre-409A
Pension, the Participant’s status under this Section 4.2 shall be fixed as of
December 31, 2004.
4.3  Pre-409A Vested Pension:  A Participant who is vested under Section 4.7
shall be eligible to receive a Pre-409A Vested Pension if his employment in an
eligible classification under the Salaried Plan is terminated before he is
eligible for a Normal Pre-409A Retirement Pension or an Early Pre-409A
Retirement Pension (except that no change occurring on or after the Effective
Date in such requirements, from those in effect on December 31, 2004, shall be
taken into account to the extent it relaxes the requirements for a Vested
Pension).  A Participant who terminates employment prior to

 
16

--------------------------------------------------------------------------------

 

satisfying the vesting requirement in Section 4.7 shall not be entitled to
receive a Pension under this Plan.  In determining the amount (but not the form
and time of payment) of a Participant’s Pre-409A Pension, the Participant’s
status under this Section 4.3 shall be fixed as of December 31, 2004.
4.4  Late Pre-409A Retirement Pension:  A Participant who continues employment
after his Normal Retirement Age shall not receive a Pension until his Late
Retirement Date.  Thereafter, a Participant shall be eligible for a Late
Pre-409A Retirement Pension determined in accordance with Section 4.4 of the
Salaried Plan (except that the following shall not be taken into account:  (i)
any change occurring on or after the Effective Date in the requirements of such
section from those in effect as of December 31, 2004, to the extent it relaxes
the requirements for a Late Retirement Pension, (ii) any requirement for notice
of suspension under ERISA section 203(a)(3)(B), or (iii) any adjustment as under
Section 5.5(d) of the Salaried Plan).  In determining the amount (but not the
form or time of payment) of a Participant’s Pre-409A Pension, the Participant’s
status under this Section 4.4 shall be fixed as of December 31, 2004.
4.5  Pre-409A Disability Pension:  A Participant shall be eligible for a
Disability Pension if he meets the requirements for a Disability Pension under
the Salaried Plan (except that no change occurring on or after the Effective
Date in such requirements, from those in effect as of December 31, 2004, shall
be taken into account to the extent it relaxes the requirements for a Disability
Pension).  In determining the amount (but not the form and time of payment) of a
Participant’s Pre-409A Pension, the Participant’s status under this Section 4.5
shall be fixed as of December 31, 2004.
4.6  Pre-Retirement Spouse's Pre-409A Pension:  A Pre-Retirement Spouse’s
Pre-409A Pension is payable under this section only in the event the Participant
dies prior to his Annuity Starting Date.  Any Pre-Retirement Spouse's Pre-409A
Pension payable under this section shall commence as of the same time as the
corresponding pre-retirement spouse's pension under the Salaried Plan (except
that no change occurring on or after the Effective Date in the Salaried Plan’s
requirements for such pension, from those in effect as of December 31, 2004,
shall be taken into account to the extent it relaxes the requirements for a
Pre-Retirement Spouse’s Pension), subject to Section 4.9.

 
17

--------------------------------------------------------------------------------

 



 
(a)  Active, Disabled and Retired Employees:  A Pre-Retirement Spouse's Pre-409A
Pension shall be payable under this subsection to a Participant's Eligible
Spouse (if any) who is entitled under the Salaried Plan to a pre-retirement
spouse's pension for survivors of active, disabled and retired employees (but if
the Participant dies after December 31, 2004, this subsection shall apply only
if the Participant had met the eligibility requirements for a Retirement Pension
on December 31, 2004).  The amount of such Pension shall be determined in
accordance with the provisions of Section 5.3.

 
(b)  Vested Employees:  A Pre-Retirement Spouse's Pre-409A Pension shall be
payable under this subsection to a Participant's Eligible Spouse (if any) who is
entitled under the Salaried Plan to the pre-retirement spouse's pension for
survivors of vested terminated Employees (but if the Participant dies after
December 31, 2004, this subsection shall apply only if the Participant had met
the requirements for a Vested Pension, but not those for a Retirement Pension,
on December 31, 2004).  The amount (if any) of such Pension shall be determined
in accordance with the provisions of Section 5.3.  If pursuant to this Section
4.6(b) a Participant has Pre-Retirement Spouse's coverage in effect for his
Eligible Spouse, any Pension calculated for the Participant under Section 5.2(b)
shall be reduced for each year such coverage is in effect by the applicable
percentage set forth below (based on the Participant's age at the time the
coverage is in effect) with a pro rata reduc­tion for any portion of a year.  No
reduction shall be made for coverage in effect within the 90-day period
following a Participant's termination of employment.


 
18

--------------------------------------------------------------------------------

 



Attained Age                  Annual Charge


Up to 35                        .0%
35 -- 39                        .075%
40 -- 44                        .1%
45 -- 49                        .175%
50 -- 54                        .3%
55 -- 59                        .5%
60 -- 64                        .5%


4.7  Vesting:  A Participant shall be fully vested in, and have a nonforfeitable
right to, his Accrued Benefit at the time he becomes fully vested in his accrued
benefit under the Salaried Plan.
4.8  Time of Payment:  The distribution of a Participant’s Pre-409A Pension
shall commence as of the time specified in Section 6.1.
4.9  Cashout Distributions:  Notwithstanding the availability or applicability
of a different form of payment under Article VI, the following rules shall apply
in the case of certain small benefit Annuity Payments:
 
(a)  Distribution of Participant's Pension:  If on the applicable benefit
commencement date the Actuarial Equivalent lump sum value of the Participant's
PEP Pension is equal to or less than $15,500 ($10,000 in the case of a Pre-2005
Participant), the Plan Administrator shall distribute to the Participant such
lump sum value of the Participant's PEP Pension.  The portion of such lump sum
that represents the Participant’s Pre-409A Pension shall be paid pursuant to the
terms of the Pre-409A Program.  The applicable benefit commencement date shall
be the commencement date of any 409A Pension to which the Participant is
entitled, or in the event the Participant is not entitled to a 409A Pension, the
first of the month following the Participant’s termination of employment date
(however, if the lump sum value as of that date is too great to make the
distribution, but the lump sum value is not too great as of his Annuity Starting
Date under the terms of the Pre-409A Program, such Annuity Starting Date shall
be the applicable commencement date).


 
19

--------------------------------------------------------------------------------

 



 
(b)  Distribution of Pre-Retirement Spouse's Pension Benefit:  If on the
Eligible Spouse’s applicable benefit commencement date the Actuarial Equivalent
lump sum value of the PEP Pre-Retirement Spouse's Pension to be paid is equal to
or less than $15,500 ($10,000 in the case of a of Pre-2005 Participant), the
Plan Administrator shall distribute to the Eligible Spouse such lump sum value
of the PEP Pre-Retirement Spouse's Pension.  The portion of such lump sum that
represents the Eligible Spouse’s Pre-Retirement Spouse’s Pre-409A Pension shall
be paid pursuant to the terms of this Pre-409A Program.  The applicable benefit
commencement date shall be the commencement date of any Pre-Retirement Spouse’s
409A Pension to which the Eligible Spouse is entitled or, in the event the
Eligible Spouse is not entitled to a Pre-Retirement Spouse’s 409A Pension, the
first of the month following the Participant’s death (however, if the lump sum
value as of that date is too great to make the distribution, but the lump sum
value is not too great as of the date that would be the Eligible Spouse’s
benefit commencement date under the terms of this Pre-409A Program, such benefit
commencement date shall be the applicable commencement date).

Any lump sum distributed under this section shall be in lieu of the Pension that
otherwise would be distributable to the Participant or Eligible Spouse
hereunder.
4.10  Reemployment of Certain Participants:  In the case of a current or former
Participant who is reemployed and is eligible to reparticipate in the Salaried
Plan after his Annuity Starting Date, payment of his Pre-409A Pension will be
suspended if payment of his Salaried Plan pension is suspended (or if payment
would have been suspended pursuant to such provisions if (i) it were already in
pay status, and (ii) changes in the Salaried Plan terms that occur after
December 31, 2004, were disregarded).  Thereafter, his Pre-409A Pension shall
recommence at the time determined under Section 6.1 (even if the suspension of
his Salaried Plan pension ceases earlier).



 
20

--------------------------------------------------------------------------------

 

ARTICLE V


Amount of Retirement Pension




When a Pension becomes payable to or on behalf of a Post-2004 Participant under
this Plan, the amount of such Pre-409A Pension shall be determined under Section
5.1 or 5.3 (whichever is applicable), subject to any adjustments required under
Sections 4.6(b), 5.4 and 5.5.  In the case of a Pre-2005 Participant, the amount
of such Participant’s Pre-409A Pension (or Pre-Retirement Spouse’s Pre-409A
Pension payable on his behalf) shall be determined as provided in Article C of
the Appendix.
5.1  Pre-409A Pension:
 
(a)  Calculating the Pre-409A Pension:  In the case of a Post-2004 Participant,
such Participant’s Pre-409A Pension shall be calculated as follows (on the basis
of specified in subsection (b) below and using the definitions appearing in
subsection (c) below):

 
(1)  His Total Pension, reduced by

 
(2)  His Salaried Plan Pension.

 
(b)  Basis for Determining:  The Pre-409A Pension Benefit amount in subsection
(a) above shall be the amount determined on the basis set forth in paragraph (1)
below, subject to the limitation specified in paragraph (3) below:

 
(1)  The Pre-409A Pension Benefit amount under this paragraph shall be
determined initially as a present value of the Participant’s benefit under
subsection (a) as of December 31, 2004 (determined as if the Participant
voluntarily terminated employment on that date without cause, received a payment
on the earliest possible commencement date (“Earliest Date”) thereafter, and
such payment was in the form with the maximum value available to the Participant
in connection with a termination at such time, using the Actuarial Equivalent
lump sum factors in effect on such date (“2004 Lump Sum Factors”) to determine
the present value.  Such present value amount shall


 
21

--------------------------------------------------------------------------------

 

then be increased, if the Participant had not yet attained the Participant’s
Earliest Date as of December 31, 2004, for both interest and survivorship
through such Earliest Date, using the 2004 Lump Sum Factors.
 
(2)  Notwithstanding paragraph (1) above, a Participant’s Pre-409A Pension
Benefit amount shall never exceed the Participant’s Total Pension reduced by his
Salaried Plan Pension, with each calculated as of the actual Annuity Starting
Date of the Participant’s Pre-409A Pension.  For purposes of this paragraph (2),
the provisions of Article IV that freeze the Participant’s status as of December
31, 2004 (or consider only the Participant’s status on such date), and the
provisions of this document that bar taking into account Plan changes that are
effective after December 31, 2004, shall not be taken into account.

 
(c)  Definitions:  The following definitions apply for purposes of this section.

 
(1)  A Participant's "Total Pension" means the greater of the following amounts:

 
(i)  The amount of the Participant's pension determined under the terms of the
Salaried Plan, but without regard to:  (A) the limitations imposed by sections
401(a)(17) and 415 of the Code (as such limitations are interpreted and applied
under the Salaried Plan), and (B) the actuarial adjustment under Section 5.5(d)
of the Salaried Plan (relating to benefits that are deferred beyond the
Participant’s Normal Retirement Date); or

 
(ii)  The amount (if any) of the Participant's PEP Guarantee determined under
Section 5.2.

 
For purposes of subsection (b)(1), the determination in clause (i) and (ii)
above shall be made as of December 31, 2004, and (except to the extent the
provisions of the Plan specifically authorize taking into account subsequent
changes) shall be made on the basis


 
22

--------------------------------------------------------------------------------

 

of the terms of the Salaried Plan without taking into account changes as of
December 31, 2004.
 
(2)  A Participant's "Salaried Plan Pension" means the amount of the
Participant's pension determined under the terms of the Salaried Plan.  For
purposes of subsection (b)(1), the determination in clause (i) and (ii) above
shall be made as of December 31, 2004, and (except to the extent the provisions
of the Plan specifically authorize taking into account subsequent changes) shall
be made on the basis of the terms of the Salaried Plan without taking into
account changes as of December 31, 2004.

5.2  PEP Guarantee:  A Post-2004 Participant who is eligible under subsection
(a) below shall be entitled to a PEP Guarantee benefit determined under
subsection (b) below.  In the case of Participants who are not eligible under
subsection (a), the PEP Guarantee shall not apply.
 
(a)  Eligibility:  A Participant shall be covered by this section if the
Participant has 1988 pensionable earnings from an Employer of at least
$75,000.  For purposes of this section, "1988 pensionable earnings" means the
Participant's remuneration for the 1988 calendar year, which was recognized for
benefit received under the Salaried Plan as in effect in 1988.  "1988
pensionable earnings" does not include remuneration from an entity attributable
to any period when that entity was not an Employer.

 
(b)  PEP Guarantee Formula:  The amount of a Participant's PEP Guarantee shall
be determined under the applicable formula in paragraph (1), subject to the
special rules in paragraph (2).

 
(1)  Formulas:  The amount of a Participant's Pension under this paragraph shall
be determined in accordance with subparagraph (i) below.  However, if the
Participant was actively employed by the Yum! Brands Organization in a
classification eligible for the Salaried Plan prior to July 1, 1975, the amount
of his Pension under this paragraph shall be the greater of the amounts
determined under


 
23

--------------------------------------------------------------------------------

 

subparagraphs (i) and (ii), provided that subparagraph (ii)(B) shall not apply
in determining the amount of a Vested Pension.
 
(i)  Formula A:  The Pension amount under this subparagraph shall be:

 
(A)  3 percent of the Participant's Highest Average Monthly Earnings for the
first 10 years of Credited Service, plus

 
(B)  1 percent of the Participant's Highest Average Monthly Earnings for each
year of Credited Service in excess of 10 years, less

 
(C)  1-2/3 percent of the Participant's Primary Social Security Amount
multiplied by years of Credited Service not in excess of 30 years.

 
In determining the amount of a Vested Pension under this Formula A, the Pension
shall first be calculated on the basis of (I) the Credited Service the
Participant would have earned had he remained in the employ of the Employer
until his Normal Retirement Age, and (II) his Highest Average Monthly Earnings
and Primary Social Security Amount at his Severance from Service Date, and then
shall be reduced by multiplying the resulting amount by a fraction, the
numerator of which is the Participant's actual years of Credited Service on his
Severance from Service Date (or December 31, 2004, if earlier) and the
denominator of which is the years of Credited Service he would have earned had
he remained in the employ of an Employer until his Normal Retirement Age.


 
24

--------------------------------------------------------------------------------

 
 
 
 
 

 
(ii)  Formula B:  The Pension amount under this subparagraph shall be the
greater of (A) or (B) below:



 
(A) 1-1/2 percent of Highest Average Monthly Earnings times the number of years
of Credited Service, less 50 percent of the Participant's Primary Social
Security Amount, or
(B) 3 percent of Highest Average Monthly Earnings times the number of years of
Credited Service up to 15 years, less 50 percent of the Participant's Primary
Social Security Amount.

 
In determining the amount of a Disability Pension under Formula A or B above,
the Pension shall be calculated on the basis of the Participant's Credited
Service (determined in accordance with Section 3.3(d)(3) of the Salaried Plan,
as in effect on December 31, 2004), and his Highest Average Monthly Earnings and
Primary Social Security Amount at the date of disability (or as of such earlier
date as may apply under Section 5.1(b)).

 
(2)  Calculation:  The amount of the PEP Guarantee shall be determined pursuant
to paragraph (1) above, subject to the following special rules:

 
(i)  Surviving Eligible Spouse's  Annuity:  Subject to subparagraph (iii) below
and the last sentence of this subparagraph, if the Participant has an Eligible
Spouse and has commenced receipt of an Annuity under this section, the
Participant's Eligible Spouse shall be entitled to receive a survivor annuity
equal to 50 percent of the Participant's Annuity under this section, with no
corresponding reduction in such Annuity for the Participant.  Annuity payments
to a surviving Eligible Spouse shall begin on the first day of the month
coincident with or following the Participant's death and shall end


 
25

--------------------------------------------------------------------------------

 
    with the last monthly payment due prior to the Eligible Spouse's death.  If
the Eligible Spouse is more than 10 years younger than the Participant, the
survivor benefit payable under this subparagraph shall be adjusted as provided
below.
 
(A)  For each full year more than 10 but less than 21 that the surviving
Eligible Spouse is younger than the Participant, the survivor benefit payable to
such spouse shall be reduced by 0.8 percent.

 
(B)  For each full year more than 20 that the surviving Eligible Spouse is
younger than the Participant, the survivor benefit payable to such spouse shall
be reduced by an additional 0.4 percent.

 
(ii)  Reductions:  The following reductions shall apply in determining a
Participant's PEP Guarantee.

 
(A)  If the Participant will receive an Early Retirement Pension, the payment
amount shall be reduced by 3/12ths of 1 percent for each month by which the
benefit commencement date precedes the date the Participant would attain his
Normal Retirement Date.

 
(B)  If the Participant is entitled to a Vested Pension, the payment amount
shall be reduced to the Actuarial Equivalent of the amount payable at his Normal
Retirement Date (if payment commences before such date), and the Section 4.6(b)
reductions for any Pre-Retirement Spouse's coverage shall apply.

 
(C)  This clause applies if the Participant will receive his Pension in a form
that provides an Eligible Spouse benefit, continuing for the life of the
surviving spouse, that is greater than that provided under subparagraph (i).  In
this instance, the Participant's Pension under this section shall be reduced so
that the total value of the benefit payable


 
26

--------------------------------------------------------------------------------

 

on the Participant's behalf is the Actuarial Equivalent of the Pension otherwise
payable under the foregoing provisions of this section.
 
(D)  This clause applies if the Participant will receive his Pension in a form
that provides a survivor annuity for a beneficiary who is not his Eligible
Spouse.  In this instance, the Participant's Pension under this section shall be
reduced so that the total value of the benefit payable on the Participant's
behalf is the Actuarial Equivalent of a Single Life Annuity for the
Participant's life.

 
(E)  This clause applies if the Participant will receive his Pension in a
Annuity form that includes inflation protection described in Section 6.2(b).  In
this instance, the Participant's Pension under this section shall be reduced so
that the total value of the benefit payable on the Participant's behalf is the
Actuarial Equivalent of the elected Annuity without such protection.

 
(iii)  Lump Sum Conversion:  The amount of the Retirement Pension determined
under this section for a Participant whose Retirement Pension will be
distributed in the form of a lump sum shall be the Actuarial Equivalent of the
Participant's PEP Guarantee determined under this section, taking into account
the value of any survivor benefit under subparagraph (i) above and any early
retirement reductions under subparagraph (ii)(A) above.

5.3  Amount of Pre-Retirement Spouse's Pre-409A Pension:  The  monthly amount of
the Pre-Retirement Spouse's Pre-409A Pension payable to a surviving Eligible
Spouse of a Post-2004 Participant under Section 4.6 shall be determined under
subsection (a) below.
 
(a)  Calculation:  An Eligible Spouse's Pre-Retirement Spouse's Pre-409A Pension
shall equal:


 
27

--------------------------------------------------------------------------------

 



 
(1)  The Eligible Spouse's Total Pre-Retirement Spouse's Pension, minus

 
(2)  The Eligible Spouse's Salaried Plan Pre-Retirement Spouse's Pension.

 
(b)  Definitions:  The following definitions apply for purposes of this section.

 
(1)  An Eligible Spouse's "Total Pre-Retirement Spouse's Pension" means the
greater of:

 
(i)  The amount of the Eligible Spouse's pre-retirement spouse's pension
determined under the principles and limitation of Section 5.1(b) and under the
terms of the Salaried Plan as in effect on December 31, 2004, but without regard
to:  (A) the limitations imposed by sections 401(a)(17) and 415 of the Code (as
such limitations are interpreted and applied under the Salaried Plan), and (B)
the actuarial adjustment under Section 5.5(d) of the Salaried Plan (relating to
benefits that are deferred beyond the Participant’s Normal Retirement Date); or

 
(ii)  The amount (if any) of the Eligible Spouse's PEP Guarantee Pre-Retirement
Spouse's Pension determined under the principles and limitations of Section
5.1(b) and under subsection (c).

 
In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated with reference to the specific time of payment applicable to
the Eligible Spouse.

 
(2)  An “Eligible Spouse’s Salaried Plan Pre-Retirement Spouse’s Pension” means
the Pre-Retirement Spouse’s Pension that would be payable to the Eligible Spouse
under the principles and limitations of Section 5.1(b) under the terms of the
Salaried Plan as in effect on December 31, 2004 (except as otherwise applicable
under Section 5.1(b)).


 
28

--------------------------------------------------------------------------------

 



 
(c)  PEP Guarantee Pre-Retirement Spouse's Pension:  An Eligible Spouse's PEP
Guarantee Pre-Retirement Spouse's Pension shall be determined in accordance with
paragraph (1) or (2) below, whichever is applicable, with reference to the PEP
Guarantee (if any) that would have been available to the Participant under
Section 5.2.

 
(1)  Normal Rule:  The Pre-Retirement Spouse's Pension payable under this
paragraph shall be equal to the amount that would be payable as a survivor
annuity, under a Qualified Joint and Survivor Annuity, if the Participant had:

 
(i)  Separated from service on the earliest of the date of death or his actual
Severance from Service Date);

 
(ii)  Commenced a Qualified Joint and Survivor Annuity on the same date payments
of the Qualified Pre-Retirement Spouse's Pension are to commence; and

 
(iii)  Died on the day immediately following such commencement.

 
If payment of a Pre-Retirement Spouse's Pension under this paragraph commences
or is deemed to commence prior to the date which would have been the
Participant's Normal Retirement Date, appropriate reductions for early
commencement shall be applied to the Qualified Joint and Survivor Annuity upon
which the Pre-Retirement Spouse's Pension is based.

 
(2)  Special Rule for Active and Disabled Employees:  Notwithstanding paragraph
(1) above, the Pre-Retirement Spouse's Pension paid on behalf of a Participant
described in Section 4.6(a) shall not be less than an amount equal to 25 percent
of such Participant's PEP Guarantee (if any) determined under Section 5.2 in
accordance with the principles and limitations of Section 5.1(b).  For this
purpose, Credited Service shall be determined as provided in Section 3.3(d)(2)
of the Salaried Plan, and the deceased


 
29

--------------------------------------------------------------------------------

 

Participant's Highest Average Monthly Earnings, Primary Social Security Amount
and Covered Compensation shall be determined as of his date of death.  A
Pre-Retirement Spouse's Pension under this paragraph is not reduced for early
commencement.
5.4  Certain Adjustments:  Pensions determined under the foregoing sections of
this Article are subject to adjustment as provided in this section.  For
purposes of this section, "specified plan" shall mean the Salaried Plan or a
nonqualified pension plan similar to this Plan.  A nonqualified pension plan is
similar to this Plan if it is sponsored by a member of the Yum! Brands
Organization and if its benefits are not based on participant pay deferrals
(this category of similar plans includes the PepsiCo Pension Equalization Plan).
 
(a)  Adjustments for Rehired Participants:  This subsection shall apply to a
current or former Participant who is reemployed after his Annuity Starting Date
and whose benefit under the Salaried Plan is recalculated based on an additional
period of Credited Service.  In the event of any such recalculation, the
Participant's PEP Pension shall also be recalculated hereunder.  For this
purpose, the PEP Guarantee under Section 5.2 is adjusted for in-service
distributions and prior distributions in the same manner as benefits are
adjusted under the Salaried Plan, but by taking into account benefits under this
Plan and any specified plans.

                                (b)  Adjustment for Increased Pension Under
Other Plans:  If the benefit paid under a specified plan on behalf of a
Participant is increased after PEP benefits on his behalf have been determined
(whether the increase is by order of a court, by agreement of the plan
administrator of the specified plan, or otherwise), the PEP benefit for the
Participant shall be recalculated.  If the recalculation identifies an
overpayment hereunder, the Plan Administrator shall take such steps as it deems
advisable to recover the  overpayment.  It is specifically intended that there
shall be no duplication of payments under this Plan and any specified plans.

 
30

--------------------------------------------------------------------------------

 



5.5  Excludable Employment:  Effective for periods of employment on or after
June 30, 1997, an executive classified as level 22or above (or the equivalent)
whose employment by an Employer is for a limited duration assignment shall not
become entitled to a benefit or to any increase in benefits in connection with
such employment.  In addition, in the case of agreements entered into after
January 1, 2009, an executive who has signed a written agreement with the
Company pursuant to which the individual either (i) waives eligibility under the
Plan (even if the individual otherwise meets the definition of Employee under
the Plan), or (ii) agrees not to Participate in the Plan, shall not thereafter
become entitled to a benefit or to any increase in connection with such
employment (whichever applies).  Written agreements may be entered into either
before or after the executive becomes eligible for or begins participation in
the Plan, and such written agreements may take any form that is deemed effective
by the Company.  All written agreements under this Section 5.5 shall be
irrevocable by the individual once executed.

 
31

--------------------------------------------------------------------------------

 

ARTICLE VI


Distribution Options


The terms of this Article govern (i) the distribution of benefits to a
Participant who becomes entitled to a Pre-409A Pension, and (ii) the
continuation of benefits (if any) to such Participant’s beneficiary following
the Participant’s death.  Other than as set forth in section 4.9 (cashout
distributions), a Pre-Retirement Spouse’s Pension derived from the Pre-409A
Program shall be payable as an annuity for the life of the Eligible Spouse
(except as provided Article VI of the Salaried Plan).  The distribution of a
409A Pension is governed by the terms of the 409A Program.
6.1  Form and Timing of Distributions On and After January 1, 2009:  This
Section shall govern the form and timing of distributions of Pre-409A Pensions
that begin on or after January 1, 2009.  Plan distributions that begin before
that date shall be governed by the terms of Section 6.2 below.  The provisions
of this Section 6.1 are in all cases subject to the cashout rules set forth in
Section 4.9.
(a)  Pre-409A Retirement Pension:  A Participant’s Pre-409A Retirement Pension
shall be distributed as follows:
(1)  Generally:  A Participant’s Pre-409A Retirement Pension shall be
distributed as a Single Lump Sum on the first day of the month that is
coincident with or next follows the Participant’s Retirement Date, subject to
paragraph (2).
(2)  Prior Payment Election:  Notwithstanding paragraph (1), if a Participant
who is entitled to a Pre-409A Retirement Pension made an election on or before
December 31, 2008, to receive his Pre-409A Pension in a different form or at a
different time (or both) than the form and time of payment provided under
paragraph (1) above, such payment election shall be honored if it was made at
least six months and in a calendar year prior to the Participant’s Annuity
Starting Date.  If a Participant who made such a payment election is entitled
only to a Pre-409A Vested Pension, such payment

 
32

--------------------------------------------------------------------------------

 

election shall be disregarded, and the Participant’s Pre-409A Vested Pension
shall be paid in accordance with subsection (b) below.  Subject to Section 4.9
(cashouts), a Participant who has validly elected to receive an Annuity shall
receive his benefit as a Qualified Joint and Survivor Annuity if he is married
or as a Single Life Annuity if he is unmarried, unless he elects one of the
optional forms of payment described in Section 6.3 in accordance with the
election procedures in Section 6.4(a).  A Participant shall be considered
married if he is married on his Annuity Starting Date.  To the extent a
Participant’s benefit commences later than it would under paragraph (1) above as
a result of an election under this paragraph (2), the Participant’s benefit will
be paid with interest equal to the rate selected from time to time by the Plan
Administrator for this purpose, and such interest amount shall be paid as a
single lump sum at the time elected by the Participant under this paragraph (and
the interest amount shall be subject to Section 409A without materially
modifying the Participant’s grandfathered Pre-409A Retirement Pension).
(b)  Pre-409A Vested Pension:  If a Participant is entitled to a Pre-409A Vested
Pension, his benefit shall be paid in the same form and at the same time as his
Pension under the Salaried Plan.  The preceding sentence shall apply even in
cases where a Participant is entitled to a form of payment under the Salaried
Plan that is not available to the Participant under the Pre-409A Program (e.g.,
because the Participant is eligible for a Retirement Pension under the Salaried
Plan but only a Vested Pension under the Pre-409A Program based on the terms of
the Salaried Plan in effect on December 31, 2004).
6.2  Form and Timing of Distributions Prior to January 1, 2009:  This section
shall govern the form and timing of distributions of Pre-409A Pensions that
begin on or after March 1, 1992, and prior to January 1, 2009.  Plan
distributions that begin on or after January 1, 2009, shall be governed by
Section 6.1 above.  Plan distributions that begin before March 1, 1992, shall be
governed by the terms

 
33

--------------------------------------------------------------------------------

 

of the Prior Plan as in effect at the time of distribution.  The provisions of
this Section 6.2 are in all cases subject to the cashout rules set forth in
Section 4.9.
 
(a)  No Advance Election:  This subsection shall apply to a Participant: (i) who
does not have an Advance Election in effect as of the close of business on the
day before his Retirement Date, or (ii) who terminates employment prior to
Retirement.  Subject to the next sentence, a Participant described in this
subsection shall be paid his Pre-409A Pension in the same form and at the same
time as he is paid his Pension under the Salaried Plan.  If a Participant's
Salaried Plan Annuity Starting Date occurs while he is still an employee of the
Yum! Brands Organization (because of the time of payment provisions in Code
section 401(a)(9)), payment under the Plan shall not begin until the first of
the month next following the Participant's Severance from Service Date.  In this
instance, the form of payment under Pre-409A Program shall remain that which is
applicable under the Salaried Plan.

 
(b)  Advance Election in Effect:  This subsection shall apply to a
Participant:  (i) who has an Advance Election in effect as of the close of
business on the day before his Retirement Date, and (ii) whose Retirement Date
is after 1993 and before 2009.  To be in effect, an Advance Election must meet
the advance receipt and other requirements of Section 6.4(b).

 
(1)  Lump Sum Election:  If a Participant covered by this subsection has an
Advance Election to receive a Single Lump Sum in effect as of the close of
business on the day before his Retirement Date, the Participant's Pre-409A
Retirement Pension under the Plan shall be paid as a Single Lump Sum as of the
first of the month coincident with or next following his Retirement Date.

 
(2)  Annuity Election:  If a Participant covered by this subsection has an
Advance Election to receive an Annuity in effect as of the close of business on
the day before his Retirement Date, the Participant's Pre-409A Retirement
Pension under the Plan shall be paid in an Annuity beginning on the first of the
month coincident with or next


 
34

--------------------------------------------------------------------------------

 

following his Retirement Date.  The following provisions of this paragraph
govern the form of Annuity payable in the case of a Participant described in
this paragraph.
 
(i)  Salaried Plan Election:  A Participant who has a qualifying Salaried Plan
election shall receive his distribution in the same form of Annuity the
Participant selected in such qualifying Salaried Plan election.  For this
purpose, a "qualifying Salaried Plan election" is a written election of a form
of payment by the Participant that: (A) is currently in effect under the
Salaried Plan as of the close of business on the day before the Participant's
Retirement Date, and (B) specifies an Annuity as the form of payment for all or
part of the Participant's Retirement Pension under the Salaried Plan.  For
purposes of the preceding sentence, a Participant who elects a combination lump
sum and Annuity under the Salaried Plan is considered to have specified an
Annuity for part of his Salaried Plan Pension.

 
(ii)  PEP Election:  A Participant who is not covered by subparagraph (i) and
who has a PEP Election in effect as of the close of business on the day before
his Retirement Date shall receive his distribution in the form of Annuity the
Participant selects in such PEP Election.

 
(iii)  No PEP Election:  A Participant who is not covered by subparagraph (i) or
(ii) above shall receive his distribution in the form of a Qualified Joint and
Survivor Annuity if he is married, or in the form of a Single Life Annuity if he
is not married.  For purposes of this subparagraph (iii), a Participant shall be
considered married if he is married on the day before his Retirement Date.


 
35

--------------------------------------------------------------------------------

 



6.3  Available Forms of Payment:  The forms of payment set forth in subsections
(a) and (b) may be provided to any Participant who is entitled to a Pre-409A
Retirement Pension and to whom either Section 6.1(a)(2) or 6.2(b) applies.  The
forms of payment for other Participants are set forth in subsection (c)
below.  The provisions of this section are effective for Annuity Starting Dates
after 1989 and earlier distributions shall be governed by terms of the Prior
Plan as in effect at the time of distribution.
 
(a)  Basic Forms of Payment:  A Participant's Pre-409A Retirement Pension shall
be distributed in one of the forms of payment listed in this subsection.  The
particular form of payment applicable to a Participant shall be determined in
accordance with Section 6.1 or 6.2, as applicable.  Payments shall commence on
the date specified in Section 6.1 or 6.2 and shall end on the date specified in
this subsection.

 
(1)  Single Life Annuity Option:  A Participant may receive his Pre-409A Pension
in the form of a Single Life Annuity, which provides monthly payments ending
with the last payment due prior to his death.

 
(2)  Survivor Options:  A Participant may receive his Pre-409A Pension in
accordance with one of the following survivor options:

 
(i)  100 Percent Survivor Option:  The Participant shall receive a reduced
Pre-409A Pension payable for life, ending with the last monthly payment due
prior to his death.  Payments in the same reduced amount shall continue after
the Participant's death to his beneficiary for life, beginning on the first day
of the month coincident with or following the Participant's death and ending
with the last monthly payment due prior to the beneficiary's death.

 
(ii)  75 Percent Survivor Option:  The Participant shall receive a reduced
Pre-409A Pension payable for life, ending with the last monthly


 
36

--------------------------------------------------------------------------------

 

payment due prior to his death.  Payments in the amount of 75 percent of such
reduced Pre-409A Pension shall be continued after the Participant's death to his
beneficiary for life, beginning on the first day of the month coincident with or
following the Participant's death and ending with the last monthly payment due
prior to the beneficiary's death.
 
(iii)  50 Percent Survivor Option:  The Participant shall receive a reduced
Pre-409A Pension payable for life, ending with the last monthly payment due
prior to his death.  Payments in the amount of 50 percent of such reduced
Pre-409A Pension shall be continued after the Participant's death to his
beneficiary for life, beginning on the first day of the month coincident with or
following the Participant's death and ending with the last monthly payment due
prior to the beneficiary's death.  A 50 percent survivor option under this
paragraph shall be a Qualified Joint and Survivor Annuity if the Participant's
beneficiary is his Eligible Spouse.

 
(iv)  Ten Years Certain and Life Option: The Participant shall receive a reduced
Pre-409A Pension which shall be payable monthly for his lifetime but for not
less than 120 months.  If the retired Participant dies before 120 payments have
been made, the monthly Pension amount shall be paid for the remainder of the 120
month period to the Participant's primary beneficiary (or if the primary
beneficiary has predeceased the Participant, the Participant's contingent
beneficiary).

 
(3)  Single Lump Sum Payment Option:  A Participant may receive payment of his
Pre-409A Pension in the form of a Single Lump Sum payment.

 
(4)  Combination Lump Sum/Monthly Benefit Option:  A Participant who does not
have an Advance Election in effect may receive a portion of his Pre-409A


 
37

--------------------------------------------------------------------------------

 

Pension in the form of a lump sum payment, and the remaining portion in the form
of one of the monthly benefits described in paragraphs (1) and (2) above.  The
Pre-409A Pension is divided between the two forms of payment based on the whole
number percentages designated by the Participant on a form provided for this
purpose by the Plan Administrator.  For the election to be effective, the sum of
the two percentages designated by the Participant must equal 100 percent.
 
(i)  The amount of the Pre-409A Pension paid in the form of a lump sum is
determined by multiplying: (A) the amount that would be payable to the
Participant as a Single Lump Sum payment if the Participant's entire benefit
were payable in that form, by (B) the percentage that the Participant has
designated for receipt in the form of a lump sum.

 
(ii)  The amount of the Pre-409A Pension paid in the form of a monthly benefit
is determined by multiplying: (A) the amount of the monthly benefit elected by
the Participant, determined in accordance with paragraph (1) or (2) above
(whichever applies), by (B) the percentage that the Participant has designated
for receipt in the form of a monthly benefit.

 
(b)  Inflation Protection:  The following levels of inflation protection may be
provided to any Participant who is entitled to a Pre-409A Retirement Pension
(except to the extent such Pre-409A Pension is paid as a lump sum).

 
(1)  5 Percent Inflation Protection:  A Participant's monthly benefit shall be
initially reduced, but thereafter shall be increased if inflation in the prior
year exceeds 5 percent.  The amount of the increase shall be the difference
between inflation in the prior year and 5 percent.


 
38

--------------------------------------------------------------------------------

 



 
(2)  7 Percent Inflation Protection:  A Participant's monthly benefit shall be
initially reduced, but thereafter shall be increased if inflation in the prior
year exceeds 7 percent.  The amount of the increase shall be the difference
between inflation in the prior year and 7 percent.

 
Benefits shall be subject to increase in accordance with this subsection each
January 1, beginning with the second January 1 following the Participant's
Annuity Starting Date.  The amount of inflation in the prior year shall be
determined based on inflation in the 12-month period ending on September 30 of
such year, with inflation measured in the same manner as applies on the
Effective Date for adjusting Social Security benefits for changes in the cost of
living.  Inflation protection that is in effect shall carry over to any survivor
benefit payable on behalf of a Participant, and shall increase the otherwise
applicable survivor benefit as provided above.  Any election by a Participant to
receive inflation protection shall be irrevocable by such Participant or his
surviving beneficiary.

 
(c)  Available Options for Vested Benefits Prior to January 1, 2009:  For
periods prior to January 1, 2009, the forms of payment available for a
Participant with a Pre-409A Vested Pension were are a Qualified Joint and
Survivor Annuity for married Participants and a Single Life Annuity for both
married and unmarried Participants, determined in accordance with Section
6.2(a).  For periods after December 31, 2008, the applicable form of payment for
Participants entitled to a Pre-409A Vested Pension shall be determined in
accordance with Section 6.1(b).

6.4  Procedures for Elections:  This section sets forth the procedures for
making Advance Elections and PEP Elections.
 
(a)  In General:  To qualify as an Advance Election or PEP Election for purposes
of Section 6.2, an election must be made in writing, on the form designated by
the Plan


 
39

--------------------------------------------------------------------------------

 

Administrator, and must be signed by the Participant.  These requirements also
apply to any revocations of such elections.  Spousal consent is not required for
any election (or revocation of election) under the Plan.
 
(b)  Advance Election:  To qualify as an Advance Election, an election must be
made under this Plan on or after the Effective Date (or must have been made
under the Prior Plan on or after July 15, 1993) and prior to January 1, 2009,
and it must meet the following requirements.

 
(1)  Election:  The Participant shall designate on the Advance Election form
whether the Participant elects to take his Pre-409A Pension in the form of an
Annuity or a Single Lump Sum.

 
(2)  Receipt by Plan Administrator:  The Advance Election must be received by
the Plan Administrator before the earlier of (i) January 1, 2009, and (ii) the
start of the calendar year containing the Participant's Retirement Date, and
such election must be received by the Plan Administrator at least 6 months
before the Participant’s Retirement Date.  An election that meets the foregoing
requirements shall remain effective until it is changed or revoked as provided
in paragraph (3).

 
(3)  Change or Revocation of Election:  A Participant shall not be permitted to
change or revoke an Advance Election after December 31, 2008.  Prior to this
date, a Plan Participant may change an Advance Election by filing a new Election
that meets the foregoing requirements of this subsection (b).  A Participant may
revoke an Advance Election only by filing a revocation that is received by the
Plan Administrator before the earlier of (i) January 1, 2009, and (ii) the start
of the calendar year containing the Plan Participant's Retirement Date, and such
revocation must be received by the Plan Administrator at least 6 months before
the Participant’s Retirement Date.


 
40

--------------------------------------------------------------------------------

 



 
Any Advance Election by a Participant shall be void if the Participant is not
entitled to a Pre-409A Retirement Pension.

 
(c)  PEP Election:  A PEP Election may only be made by a Participant who has an
Advance Election to receive an Annuity in effect at the time his PEP Election is
received by the Plan Administrator.  In determining whether an Advance Election
is in effect for this purpose, the advance receipt requirement of subsection
(b)(2) shall be considered met if it will be met by the Participant's proposed
Retirement Date.

 
(1)  Election:  The Participant shall designate on the PEP Election form the
Annuity form of benefit the Participant selects from those described in Section
6.3, including the Participant's choice of inflation protection, subject to the
provisions of this Article VI.  The forms of payment described in Section
6.3(a)(3) and (4) are not available pursuant to a PEP Election.

 
(2)  Receipt by the Plan Administrator:  The PEP Election must be received by
the Plan Administrator no earlier than 180 days (90 days prior to January 1,
2007) before the Participant's Retirement Date, and no later than the close of
business on the day before the Participant's Retirement Date.  The Participant
shall furnish proof of the age of his beneficiary (including his Eligible Spouse
if applicable), to the Plan Administrator by the day before the Participant's
Retirement Date, for any form of payment which is subject to reduction in
accordance with subsection 6.3(c) above.

 
A Participant may change his PEP Election by filing a new Election with the Plan
Administrator that meets the foregoing requirements.  The Participant's PEP
Election shall become effective at the close of business on the day before the
Participant's Retirement Date.  Any PEP Election by a Participant shall be void
if the Participant does not have an Advance Election in effect at such time.


 
41

--------------------------------------------------------------------------------

 



 
(d)  Elections Rules for Annuity Starting Dates:  When amounts become payable to
a Participant in accordance with Article IV, they shall be payable as of the
Participant's Annuity Starting Date and the election procedures (in this section
and Sections 6.1, 6.2 and 6.5) shall apply to all of the Participant's unpaid
accruals under this Pre-409A Program as of such Annuity Starting Date, with the
following exception.  In the case of a Participant who is rehired after his
initial Annuity Starting Date and who (i) is currently receiving an Annuity that
remained in pay status upon rehire, or (ii) was previously paid a lump sum
distribution (other than a cashout distribution described in Section 4.9(a)),
the Participant's subsequent Annuity Starting Date (as a result of his
termination of reemployment), and the election procedures at such subsequent
Annuity Starting Date, shall apply only to the portion of his benefit that
accrues after his rehire.  Any prior accruals that remain to be paid as of the
Participant's subsequent Annuity Starting Date shall continue to be payable in
accordance with the elections made at his initial Annuity Starting Date under
this Pre-409A Program.

For purposes of this section, an election shall be treated as received on a
particular day if it is: (A) postmarked that day,  or (B) actually received by
the Plan Administrator on that day.  Delivery under clause (B) must be made by
the close of business, which time is to be determined by the Plan Administrator.
6.5  Special Rules for Survivor Options:
 
(a)  Effect of Certain Deaths:  If a Participant makes a PEP Election for a form
of payment described in Section 6.3(a)(2) and the Participant or his beneficiary
(beneficiaries in the case of Section 6.3(a)(2)(iv)) dies before the PEP
Election becomes effective, the election shall be disregarded.  If the
Participant dies after such PEP Election becomes effective but before his
Pre-409A Retirement Pension actually commences, the election shall be given
effect and the amount payable to his surviving Eligible Spouse or other
beneficiary shall commence on the first


 
42

--------------------------------------------------------------------------------

 

day of the month following his death (any back payments due the Participant
shall be payable to his estate).  In the case of a Participant who has elected
the form of payment described in Section 6.3(a)(2)(iv), if such Participant
dies:  (i) after the PEP Election has become effective, (ii) without a surviving
primary or contingent benefi­ciary, and (iii) before receiving 120 payments
under the form of payment, then the remaining payments due under such form of
payment shall be paid to the Participant's estate.  If payments have commenced
under such form of payment to a Participant's primary or contingent beneficiary
and such beneficiary dies before payments are completed, then the remaining
payments due under such form of payment shall be paid to such beneficiary's
estate.
 
(b)  Nonspouse Beneficiaries:  If a Participant's beneficiary is not his
Eligible Spouse, he may not elect:

 
(1)  The 100 percent survivor option described in Section 6.3(a)(2)(i) if his
nonspouse beneficiary is more than 10 years younger than he is, or
(2)  The 75 percent survivor option described in Section 6.3(a)(2)(ii) if his
nonspouse beneficiary is more than 19 years younger than he is.



6.6  Designation of Beneficiary:  A Participant who has elected to receive all
or part of his Pre-409A Pension in a form of payment that includes a survivor
option shall designate a beneficiary who will be entitled to any amounts payable
on his death.  Such designation shall be made on a PEP Election Form or an
approved election form filed under the Salaried Plan, whichever is
applicable.  In the case of the survivor option described in Section
6.3(a)(2)(iv), the Participant shall be entitled to name both a primary
beneficiary and a contingent  beneficiary.  A Participant (whether active or
former) shall have the right to change or revoke his beneficiary designation at
any time prior to when his election is finally effective.  The designation of
any beneficiary, and any change or revocation thereof, shall be made in
accordance with rules adopted by the Plan Admin­istrator.  A beneficiary
designation shall not be effective unless and until filed with the Plan
Administrator (or for periods before the Effective Date, the Plan Administrator

 
43

--------------------------------------------------------------------------------

 

under the Prior Plan).  If no beneficiary is properly designated, then a
Participant's election of a survivor's option described in Section 6.3(a)(2)
shall not be given effect.  A Participant who is entitled to a Pre-409A Vested
Pension shall not have the right or ability to name a beneficiary under the
Pre-409A Program.  Except as provided in the next sentence, if such a
Participant is married, his beneficiary shall be his Eligible Spouse on his
Annuity Starting Date.  However, if the Participant is entitled to a Retirement
Pension under the Salaried Plan and a Vested Pension under the Pre-409A Program,
and he designates a non-spouse beneficiary for his benefit under the Salaried
Plan, such non-spouse beneficiary shall be the Participant’s beneficiary for
purposes of his benefit under the Pre-409A Program.
6.7  Payment of FICA and Related Income Taxes:  Consistent with the Company’s
past practice prior to the Effective Date, a portion of a Participant’s Pre-409A
Pension, if any, shall be paid as a single lump sum and remitted directly to the
Internal Revenue Service (or applicable taxing authority) in satisfaction of the
Participant’s FICA Amount and the related withholding of income tax at source on
wages imposed under Code Section 3401 (or the corresponding withholding
provisions of the applicable state, local or foreign tax laws) as a result of
the payment of the FICA Amount and the additional withholding of income tax at
source on wages that is attributable to the pyramiding of wages and taxes (all
such amounts due are referred to collectively as “Employment Taxes”) that are
due with respect to the Participant’s Pre-409A Pension.  To reflect the payment
of the Employment Taxes, the Participant’s Pre-409A Pension shall be reduced,
effective as of the date for payment of such lump sum, with such reduction being
the Actuarial Equivalent of the lump sum payment used to satisfy the
Participant’s liability for the Employment Taxes.



 
44

--------------------------------------------------------------------------------

 

ARTICLE VII
Administration
7.1  Authority to Administer Plan:  The Plan shall be administered by the Plan
Administrator, which shall have the authority to interpret the Plan and issue
such regulations as it deems appropriate.  The Plan Administrator shall maintain
Plan records and make benefit calculations, and may rely upon information
furnished it by the Participant in writing, including the Participant's current
mailing address, age and marital status.  The Plan Administrator's
interpretations, determinations, regulations and calculations shall be final and
binding on all persons and parties concerned.  The Company, in its capacity as
Plan Administrator or in any other capacity, shall not be a fiduciary of the
Plan for purposes of ERISA, and any restrictions that apply to a party in
interest under section 406 of ERISA shall not apply to the Company or otherwise
under the Plan.
7.2  Facility of Payment:  Whenever, in the Plan Administrator's opinion, a
person entitled to receive any payment of a benefit or installment thereof
hereunder is under a legal disability or is incapacitated in any way so as to be
unable to manage his financial affairs, the Plan Administrator may make payments
to such person or to the legal representative of such person for his benefit, or
the Plan Administrator may apply the payment for the benefit of such person in
such manner as it considers advisable.  Any payment of a benefit or installment
thereof in accordance with the provisions of this section shall be a complete
discharge of any liability for the making of such payment under the provisions
of the Plan.
7.3  Claims Procedure:  The Plan Administrator shall have the exclusive
discretionary authority to construe and to interpret the Plan, to decide all
questions of eligibility for benefits and to determine the amount of such
benefits, and its decisions on such matters are final and conclusive.  As a
result, benefits under the Plan will be paid only if the Plan Administrator
decides in its discretion that the person claiming such benefits is entitled to
them.  This discretionary authority is intended to be absolute, and in any case
where the extent of this discretion is in question, the Plan Administrator is to
be accorded

 
45

--------------------------------------------------------------------------------

 

the maximum discretion possible. Any exercise of this discretionary authority
shall be reviewed by a court, arbitrator or other tribunal under the arbitrary
and capricious standard (i.e., the abuse of discretio n standard).  If, pursuant
to this discretionary authority, an assertion of any right to a benefit by or on
behalf of a Participant or beneficiary (a “claimant”) is wholly or partially
denied, the Plan Administrator, or a party designated by the Plan Administrator,
will pro­vide such claimant within the 90-day period following the receipt of
the claim by the Plan Administrator, a comprehensible written notice setting
forth:
 
(a)  The specific reason or reasons for such denial;

 
(b)  Specific reference to pertinent Plan provisions on which the denial is
based;

 
(c)  A description of any additional material or information necessary for the
claimant to submit to perfect the claim and an explanation of why such material
or information is necessary; and

 
(d)  A description of the Plan's claim review procedure (including the time
limits applicable to such process and a statement of the claimant’s right to
bring a civil action following a further denial on review).

If the Plan Administrator determines that special circumstances require an
extension of time for processing the claim, it may extend the response period
from 90 to 180 days  If this occurs, the Plan Administrator will notify the
claimant before the end of the initial 90-day period, indicating the special
circumstances requiring the extension and the date by which the Plan
Administrator expects to make the final decision.  The claim review procedure is
available upon written request by the claimant to the Plan Administrator, or the
designated party, within 60 days after receipt by the claimant of writ­ten
notice of the denial of the claim.  Upon review, the Plan Administrator shall
provide the claimant a full and fair review of the claim, including the
opportunity to submit to the Plan Administrator comments, documents, records and
other information relevant to the claim and the Plan Administrator’s review
shall take into account such comments, documents, records and information,
regardless of whether it was submitted or

 
46

--------------------------------------------------------------------------------

 

considered at the initial determination.  The decision on review will be made
within 60 days after receipt of the request for review, unless circumstances
warrant an extension of time not to exceed an additional 60 days.  If this
occurs, notice of the extension will be furnished to the claimant before the end
of the initial 60-day period, indicating the special circumstances requiring the
extension and the date by which the Plan Administrator expects to make the final
decision.  The final decision shall be in writing and drafted in a manner
calculated to be understood by the claimant; include specific reasons for the
decision with references to the specific Plan provisions on which the decision
is based; and provide that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his claim for benefits.  Any claim under the Plan
that is reviewed by a court shall be reviewed solely on the basis of the record
before the Plan Administrator at the time it made its determination.  In
addition, any such review shall be conditioned on the claimant’s having fully
exhausted all rights under this section.  Any notice or other notification that
is required to be sent to a claimant under this section may be sent pursuant to
any method approved under Department of Labor Regulations Section 2520.104b-1 or
other applicable guidance.
7.4  Effect of Specific References:  Specific references in the Plan to the Plan
Administrator's discretion shall create no inference that the Plan
Administrator's discretion in any other respect, or in connection with any other
provision, is less complete or broad.

 
47

--------------------------------------------------------------------------------

 

ARTICLE VIII
 
Miscellaneous

8.1  Nonguarantee of Employment:  Nothing contained in this Plan shall be
construed as a contract of employment between an Employer and any Employee, or
as a right of any Employee to be continued in the employment of an Employer, or
as a limitation of the right of an Employer to discharge any of its Employees,
with or without cause.
8.2  Nonalienation of Benefits:  Benefits payable under the Plan or the right to
receive future benefits under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encum­brance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to benefits payable
hereunder, including any assignment or alienation in connection with a divorce,
separation, child support or similar arrangement, shall be null and void and not
binding on the Company.  The Company shall not in any manner be liable for, or
subject to, the debts, contracts, liabilities, engage­ments or torts of any
person entitled to benefits hereunder.
8.3  Unfunded Plan:  The Company's obligations under the Plan shall not be
funded, but shall constitute liabilities by the Company payable when due out of
the Company's general funds. To the extent the Participant or any other person
acquires a right to receive benefits under this Plan, such right shall be no
greater than the rights of any unsecured general creditor of the Company.
8.4  Action by the Company:  Any action by the Company under this Plan may be
made by the Board of Directors of the Company or by the Compensation Committee
of the Board of Directors, with a report of any actions taken by it to the Board
of Directors.  In addition, such action may be made by any other person or
persons duly authorized by resolution of said Board to take such action.

 
48

--------------------------------------------------------------------------------

 



8.5  Indemnification:  Unless the Board of Directors of the Company shall
determine otherwise, the Company shall indemnify, to the full extent permitted
by law, any employee acting in good faith within the scope of his employment in
carrying out the administration of the Plan.
8.6  Section 409A:  At all times, the Plan shall be operated to preserve the
status of benefits under this Pre-409A Program as being exempt from Section
409A, i.e., to preserve the grandfathered status of the Pre-409A Program.  In
all cases, the prior sentence shall apply notwithstanding any contrary provision
of the Plan.  Accordingly, in determining rights and benefits under this
Pre-409A Program, changes in the Salaried Plan that are effective after December
31, 2004, shall be disregarded to the extent necessary to avoid a material
modification of this Pre-409A Program that would constitute a material
modification for purposes of Section 409A.

 
49

--------------------------------------------------------------------------------

 

ARTICLE IX
 
Amendment and Termination
 
This Article governs the Company’s right to amend or terminate the Plan.  The
Company’s amendment and termination powers under this Article shall be subject,
in all cases, to the restrictions on amendment and termination in Section 409A
and shall be exercised in accordance with such restrictions to ensure continued
exemption of this Pre-409A Program from Section 409A in accordance with Section
8.6.
9.1  Continuation of the Plan:  While the Company and the Employers intend to
con­tinue the Plan indefinitely, they assume no contractual obligation as to its
continuance.  In accordance with Section 8.4, the Company hereby reserves the
right, in its sole discretion, to amend, terminate, or partially terminate the
Plan at any time provided, however, that no such amendment or termination shall
adversely affect the amount of benefit to which a Participant or his beneficiary
is already entitled under Article IV on the date of such amendment or
termination, unless the Participant becomes entitled to an amount of equivalent
value to such benefit under another plan or practice adopted by the Company
(using such actuarial assumptions as the Company may apply in its
discretion.  Specific forms of payment are not protected under the preceding
sentence.
9.2  Amendments:  The Company may, in its sole discretion, make any amendment or
amendments to this Plan from time to time, with or without retroactive effect,
including any amendment or amendments to eliminate available distribution
options under Article VI hereof at any time before the earlier of the
Participant's Annuity Starting Date under this Plan or under the Salaried
Plan.  An Employer (other than the Company) shall not have the right to amend
the Plan; provided, however, that no amendment of the Plan shall be effective to
the extent that the amendment would be considered a “material modification” (as
that term is defined in Section 409A) of the Pre-409A Program and would, as a
result, cause the Pre-409A Program to be subject to Section 409A.

 
50

--------------------------------------------------------------------------------

 



9.3  Termination:  The Company may terminate the Plan, either as to its
participation or as to the participation of one or more Employers.  If the Plan
is terminated with respect to fewer than all of the Employers, the Plan shall
continue in effect for the benefit of the Employees of the remaining Employers.

 
51

--------------------------------------------------------------------------------

 

ARTICLE X
 
ERISA Plan Structure
 
This Plan document encompasses three separate plans within the meaning of ERISA,
as are set forth in subsections (a), (b) and (c).
 
(a)  Excess Benefit Plan:  An excess benefit plan within the meaning of section
3(36) of ERISA, maintained solely for the purpose of providing benefits for
Salaried Plan participants in excess of the limitations on benefits imposed by
section 415 of the Code.

 
(b)  Excess Compensation High Hat Plan:  A plan maintained by the Company
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of sections
201(2) and 401(a)(1) of ERISA.  This plan provides benefits for Salaried Plan
participants in excess of the limitations imposed by section 401(a)(17) of the
Code on benefits under the Salaried Plan (after taking into account any benefits
under the excess benefit plan).  For ERISA reporting purposes, this portion of
PEP may be referred to as the Tricon Pension Equalization Plan I.

 
(c)  Preservation Top Hat Plan:  A plan maintained by the Company primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees within the  meaning of sections 201(2) and
401(a)(1) of ERISA.  This plan provides grandfather benefits to those Salaried
Plan participants described in section 5.2(a) hereof, by preserving for them the
pre-1989 level of benefit accrual that was in effect before January 1, 1989
(after taking into account any benefits under the Excess Benefit Plan and Excess
Compensation Top Hat Plan).  For ERISA reporting purposes, this portion of PEP
shall be referred to as the Tricon Pension Equalization Plan II.


 
52

--------------------------------------------------------------------------------

 



Benefits under this Plan shall be allocated first to the Excess Benefit Plan, to
the extent of benefits paid for the purpose indicated in (a) above; then any
remaining benefits shall be allocated to the Excess Compensation Top Hat Plan,
to the extent of benefits paid for the purpose indicated in (b) above; then any
remaining benefits shall be allocated to the Preservation Top Hat Plan.  These
three plans are severable for any and all purposes as directed by the Company.

 
53

--------------------------------------------------------------------------------

 

ARTICLE XI
 
Applicable Law
 
All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the provisions of ERISA.  In the event
ERISA is not applicable or does not preempt state law, the laws of the state of
North Carolina shall govern.
If any provision of this Plan is, or is hereafter declared to be, void,
voidable, invalid or otherwise unlawful, the remainder of the Plan shall not be
affected thereby.

 
54

--------------------------------------------------------------------------------

 

ARTICLE XII
 
Signature
 
As of the Effective Date, the above restated Plan is hereby adopted and
approved, effective as of January 1, 2005, this 30th day of June, 2009.





 

     
YUM! BRANDS, INC.
                                             By:  /s/  Anne Byerlein          
 Chief People Officer    











 
55

--------------------------------------------------------------------------------

 

APPENDIX


Foreword




This Appendix sets forth additional provisions applicable to individuals
specified in the Articles of this Appendix.  In any case where there is a
conflict between the Appendix and the main text of the Plan, the Appendix shall
govern.

 
56

--------------------------------------------------------------------------------

 

ARTICLE A
 
Accruals for 1993 and 1994
 
This Article A of the Appendix shall be effective on the date the Plan is
adopted.
A.1  Accruals for 1993 and 1994:  This section shall apply to any
individual:  (i) who was a Salaried Plan Participant and employed by the PepsiCo
Organization (as defined below) on December 31, 1993, (ii) whose Salaried Plan
Pension was vested during 1993 (or would have become vested in 1994 if his
Service after 1993 included the assumed period of continued service specified in
(a)(1) below), and (iii) whose minimum 1993 Pension in subsection (a) below is
not derived solely from that portion of the Plan described in (c) of
Article X.  In determining the amount of the 1993 and 1994 Pension amounts for
any such individual, the provisions set forth in subsections (a) and (b) below
shall apply.
 
(a)  Minimum 1993 Pension:  Any individual who is covered by this section shall
accrue a minimum 1993 Pension as of December 31, 1993.  In determining the
amount of such individual's minimum 1993 Pension, the following shall apply.

 
(1)  An individual's Service and Credited Service as of the end of 1993 shall be
assumed to equal the respective Service and Credited Service he would have if
his Service continued through December 31, 1994.  Notwithstanding the preceding
sentence, the assumed period of continued Service shall be less to the extent
PepsiCo, Inc.’s human resource records on December 31, 1993 reflected a
scheduled termination date in 1994 for such individual.  In this case, the
individual's assumed period of continued service shall be the portion of 1994
that ends with such scheduled termination date.

 
(2)  An individual's Highest Average Monthly Earnings as of the end of 1993
shall be adjusted by the actuary's salary scale assumption which is used under
the


 
57

--------------------------------------------------------------------------------

 

Salaried Plan, so that they equal the amount such scale projects for the
individual as of the end of 1994.   Notwithstanding the preceding sentence, the
following special rules shall apply.
 
(i)  A higher salary scale assumption shall be used for anyone whose projected
1994 earnings as reflected on the "Special PEP Salary Scale" of the PepsiCo
Benefits Department on December 31, 1993 were higher than would be assumed under
the first sentence of this paragraph.  In this case, the individual's 1993
earnings shall be adjusted using such higher salary scale.

 
(ii)  In the case of an individual whose assumed period of service under
paragraph (1) above is less than all of 1994, the salary adjustment under the
preceding provisions of this paragraph shall be reduced to the amount that would
apply if the individual had no earnings after his scheduled termination date.

 
(3)  An individual's attained age as of the end of 1993 shall be assumed to be
the age he would have at the end of the assumed period of continued service
applicable under paragraph (1) above.

 
Any individual who is covered by this section, and who is not otherwise vested
as of December 31, 1993, shall be vested as of such date in both his Pension
(determined without regard to this subsection) and his minimum 1993
Pension.  For purposes of this subsection, Code section 401(a)(17) shall be
applied in 1993 by giving effect to the amendments to such Code section made by
the Omnibus Budget Reconciliation Amendments of 1993.


 
58

--------------------------------------------------------------------------------

 



 
(b)  Determination of 1994 Accrual:  If a participant in the Salaried Plan
accrues a minimum 1993 Pension under subsection (a) above, the amount of any
PEP  Pension that accrues thereafter (under the Prior Plan or this Plan) shall
be only the amount by which the PEP Pension that would otherwise accrue for
years after 1993 exceeds his minimum 1993 Pension under subsection (a).

 
(c)  PepsiCo Organization:  As of the time in question, the controlled group of
organizations of which PepsiCo, Inc. was a part, as defined by Code section 414
and regulations issued thereunder.




 
59

--------------------------------------------------------------------------------

 
 
ARTICLE B
 
Transferred and Transition Individuals






All Transferred Individuals (as defined below) who participate in the Prior Plan
immediately prior to the Effective Date shall be Participants in this Plan as of
the Effective Date.  The spinoff of this Plan from the Prior Plan shall not
result in a break in the Transferred Individual’s or the Transition Individual’s
(as defined below) Service or Credited Service.
Notwithstanding anything in the Plan to the contrary, and as provided in Section
2.4 of the Agreement (as defined below), all service, all compensation, and all
other benefit-affecting determinations for Transferred Individuals that, as of
the Close of the Distribution Date, were recognized under the Prior Plan for
periods immediately before such date, shall as of the Effective Date continue to
receive full recognition, credit and validity and shall be taken into account
under this Plan as if such items occurred under this Plan, except to the extent
that duplication of benefits would result.  Similarly, notwithstanding anything
to the contrary in the Plan, the benefits of Transition Individuals shall be
determined in accordance with section 8.4 of the Agreement.
The Plan Administrator may reduce benefits under this Plan to the extent that it
determines such reduction is appropriate to avoid or reduce duplication of
benefits.
With respect to events or determinations occurring before the Effective Date, a
reference herein to the Plan Administrator shall mean the plan administrator
under the Prior Plan in any case deemed appropriate by the Plan Administrator
under this Plan.
For purposes of this Article, the following definitions shall apply.  The term
“Agreement” shall mean the 1997 Employee Programs Agreement between PepsiCo,
inc. and Tricon Global Restaurants, Inc.  The terms “Close of the Distribution
Date,” “Transferred Individuals” and “Transition Individuals” shall take the
definitions given those terms in the Agreement.

 
60

--------------------------------------------------------------------------------

 

ARTICLE C
 
Plan Provisions Applicable to Pre-2005 Participants


C.1  Scope:  This Article supplements the main portion of the Plan document with
respect to the rights and benefits of Pre-2005 Participants.
C.2  Definitions:  Except as otherwise provided herein, words or phrases
appearing in this Article with initial capitals shall have the meaning set forth
in the main portion of the Plan.
C.3  Applicability of Plan Document:  Except as set forth in Subsection C.4
below, the main portion of the Plan document shall apply in all respects to
Pre-2005 Participants.
C.4  Determination of Pre-2005 Participant Benefit:  If a Pension becomes
payable to or on behalf of a Pre-2005 Participant, the following Sections 5.1,
5.2 and 5.3 contained in this Section C.4 shall replace Sections 5.1, 5.2 and
5.3 of the main Plan document, and the amount of the Pre-2005 Participant’s
Pension shall be determined under Section 5.1, 5.2 or 5.3 below (whichever is
applicable), subject to any adjustments required under Sections 4.6(b), 5.4 and
5.5 of the main Plan document:
“5.1  PEP Pension:
(a)  Same Form as Salaried Plan:  If a Pre-2005 Participant's Pension will be
paid in the same form and will commence as of the same time as his pension under
the Salaried Plan, then his Pension hereunder shall be the difference between:
(1)  His Total Pension expressed in such form and payable as of such time, minus
(2)  His Salaried Plan Pension expressed in such form and payable as of such
time.
(b)  Different Form than Salaried Plan:  If a Pre-2005 Participant's Pension
will be paid in a different form (whether in whole or in part) or will commence
as of a different time than his pension under the Salaried Plan, his Pension
shall be the product of:

 
61

--------------------------------------------------------------------------------

 



(1)  The amount of the Pre-2005 Participant's Total Pension expressed in the
form and payable as of such time as applies to his Pension under this Plan,
multiplied by
(2)  A fraction, the numerator of which is the value of his Total Pension
reduced by the value of his Salaried Plan Pension, and the denominator of which
is the value of his Total Pension (with value determined on a reasonable and
consistent basis, in the discretion of the Plan Administrator, with respect to
similarly situated employees).
(c)  Definitions:  The following definitions apply for purposes of this section.
(1)  A Pre-2005 Participant's "Total Pension" means the greater of:
(i)  The amount of the Pre-2005 Participant's pension determined under the terms
of the Salaried Plan, but without regard to:  (A) the limitations imposed by
sections 401(a)(17) and 415 of the Code (as such limitations are interpreted and
applied under the Salaried Plan), and (B) the actuarial adjustment under
Section 5.7(d) of the Salaried Plan; or
(ii)  The amount (if any) of the Pre-2005 Participant's PEP Guarantee determined
under Section 5.2.
In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated with reference to the specific form and time of payment that
is applicable.  If the applicable form of payment is a lump sum, the Actuarial
Equivalent factors in Section 2.1(b)(2) shall apply for purposes of subparagraph
(i) in lieu of those in the Salaried Plan.
(2)  A Pre-2005 Participant's "Salaried Plan Pension" means the amount of the
Pre-2005 Participant's pension determined under the terms of the Salaried Plan.

 
62

--------------------------------------------------------------------------------

 



5.2  PEP Guarantee:  A Pre-2005 Participant who is eligible under subsection (a)
below shall be entitled to a PEP Guarantee benefit determined under subsection
(b) below.  In the case of other Pre-2005 Participants, the PEP Guarantee shall
not apply.
(a)  Eligibility:  A Pre-2005 Participant shall be covered by this section if
the Pre-2005 Participant has 1988 pensionable earnings from an Employer of at
least $75,000.  For purposes of this section, "1988 pensionable earnings" means
the Pre-2005 Participant's remuneration for the 1988 calendar year, within the
meaning of the Salaried Plan as in effect in 1988.  "1988 pensionable earnings"
does not include remuneration from an entity attributable to any period when
that entity was not an Employer.
(b)  PEP Guarantee Formula:  The amount of a Pre-2005 Participant's PEP
Guarantee shall be determined under the applicable formula in paragraph (1),
subject to the special rules in paragraph (2).
(1)  Formulas:  The amount of a Pre-2005 Participant's Pension under this
paragraph shall be determined in accordance with subparagraph (i)
below.  However, if the Pre-2005 Participant was actively employed by the
PepsiCo Organization in a classification eligible for the Salaried Plan prior to
July 1, 1975, the amount of his Pension under this paragraph shall be the
greater of the amounts determined under subparagraphs (i) and (ii), provided
that subparagraph (ii)(B) shall not apply in determining the amount of a Vested
Pension.
(i)  Formula A:  The Pension amount under this subparagraph shall be:

 
63

--------------------------------------------------------------------------------

 



(A)  3 percent of the Pre-2005 Participant's Highest Average Monthly Earnings
for the first 10 years of Credited Service, plus
(B)  1 percent of the Pre-2005 Participant's Highest Average Monthly Earnings
for each year of Credited Service in excess of 10 years, less
(C)  1-2/3 percent of the Pre-2005 Participant's Primary Social Security Amount
multiplied by years of Credited Service not in excess of 30 years.
In determining the amount of a Vested Pension under this Formula A, the Pension
shall first be calculated on the basis of (I) the Credited Service the Pre-2005
Participant would have earned had he remained in the employ of the Employer
until his Normal Retirement Age, and (II) his Highest Average Monthly Earnings
and Primary Social Security Amount at his Severance from Service Date, and then
shall be reduced by multiplying the resulting amount by a fraction, the
numerator of which is the Pre-2005 Participant's actual years of Credited
Service on his Severance from Service Date and the denominator of which is the
years of Credited Service he would have earned had he remained in the employ of
an Employer until his Normal Retirement Age.
(ii)  Formula B:  The Pension amount under this subparagraph shall be the
greater of (A) or (B) below:
(A)  1-1/2 percent of Highest Average Monthly Earnings times the number of years
of Credited Service, less 50 percent of the Pre-2005 Participant's Primary
Social Security Amount, or

 
64

--------------------------------------------------------------------------------

 



(B)  3 percent of Highest Average Monthly Earnings times the number of years of
Credited Service up to 15 years, less 50 percent of the Pre-2005 Participant's
Primary Social Security Amount.
In determining the amount of a Disability Pension under Formula A or B above,
the Pension shall be calculated on the basis of the Pre-2005 Participant's
Credited Service (determined in accordance with Section 3.3(d)(3) of the
Salaried Plan), and his Highest Average Monthly Earnings and Primary Social
Security Amount at the date of disability.
(2)  Calculation:  The amount of the PEP Guarantee shall be determined pursuant
to paragraph (1) above, subject to the following special rules:
(i)  Surviving Eligible Spouse's Annuity:  Subject to subparagraph (iii) below
and the last sentence of this subparagraph, if the Pre-2005 Participant has an
Eligible Spouse, the Pre-2005 Participant's Eligible Spouse shall be entitled to
receive a survivor annuity equal to 50 percent of the Pre-2005 Participant's
Annuity under this section, with no corresponding reduction in such Annuity for
the Pre-2005 Participant.  Annuity payments to a surviving Eligible Spouse shall
begin on the first day of the month coincident with or following the Pre-2005
Participant's death and shall end with the last monthly payment due prior to the
Eligible Spouse's death.  If the Eligible Spouse is more than 10 years younger
than the Pre-2005 Participant, the survivor benefit payable under this
subparagraph shall be adjusted as provided below.
(A)  For each full year more than 10 but less than 21 that the surviving
Eligible Spouse is younger than the Pre-2005 Participant, the survivor benefit
payable to such spouse shall be reduced by 0.8 percent.

 
65

--------------------------------------------------------------------------------

 



(B)  For each full year more than 20 that the surviving Eligible Spouse is
younger than the Pre-2005 Participant, the survivor benefit payable to such
spouse shall be reduced by an additional 0.4 percent.
(ii)  Reductions:  The following reductions shall apply in determining a
Pre-2005 Participant's PEP Guarantee.
(A)  If the Pre-2005 Participant will receive an Early Retirement Pension, the
payment amount shall be reduced by 3/12ths of 1 percent for each month by which
the benefit commencement date precedes the date the Pre-2005 Participant would
attain his Normal Retirement Date.
(B)  If the Pre-2005 Participant is entitled to a Vested Pension, the payment
amount shall be reduced to the Actuarial Equivalent of the amount payable at his
Normal Retirement Date (if payment commences before such date), and the
Section 4.6(b) reductions for any Pre-Retirement Spouse's coverage shall apply.
(C)  This clause applies if the Pre-2005 Participant will receive his Pension in
a form that provides an Eligible Spouse benefit, continuing for the life of the
surviving spouse, that is greater than that provided under subparagraph (i).  In
this instance, the Pre-2005 Participant's Pension under this section shall be
reduced so that the total value of the benefit payable on the Pre-2005
Participant's behalf is the Actuarial Equivalent of the Pension otherwise
payable under the foregoing provisions of this section.

 
66

--------------------------------------------------------------------------------

 



(D)  This clause applies if the Pre-2005 Participant will receive his Pension in
a form that provides a survivor annuity for a beneficiary who is not his
Eligible Spouse.  In this instance, the Pre-2005 Participant's Pension under
this section shall be reduced so that the total value of the benefit payable on
the Pre-2005 Participant's behalf is the Actuarial Equivalent of a Single Life
Annuity for the Pre-2005 Participant's life.
(E)  This clause applies if the Pre-2005 Participant will receive his Pension in
a Annuity form that includes inflation protection described in
Section 6.2(b).  In this instance, the Pre-2005 Participant's Pension under this
section shall be reduced so that the total value of the benefit payable on the
Pre-2005 Participant's behalf is the Actuarial Equivalent of the elected Annuity
without such protection.
(iii)  Lump Sum Conversion:  The amount of the Retirement Pension determined
under this section for a Pre-2005 Participant whose Retirement Pension will be
distributed in the form of a lump sum shall be the Actuarial Equivalent of the
Pre-2005 Participant's PEP Guarantee determined under this section, taking into
account the value of any survivor benefit under subparagraph (i) above and any
early retirement reductions under subparagraph (ii)(A) above.
5.3  Amount of Pre-Retirement Spouse's Pension:  The  monthly amount of the
Pre-Retirement Spouse's Pension payable to a surviving Eligible Spouse under
Section 4.6 shall be determined under subsection (a) below.

 
67

--------------------------------------------------------------------------------

 



(a)  Calculation:  An Eligible Spouse's Pre-Retirement Spouse's Pension shall be
the difference between:
(1)  The Eligible Spouse's Total Pre-Retirement Spouse's Pension, minus
(2)  The Eligible Spouse's Salaried Plan Pre-Retirement Spouse's Pension.
(b)  Definitions:  The following definitions apply for purposes of this section.
(1)  An Eligible Spouse's "Total Pre-Retirement Spouse's Pension" means the
greater of:
(i)  The amount of the Eligible Spouse's pre-retirement spouse's pension
determined under the terms of the Salaried Plan, but without regard to:  (A) the
limitations imposed by sections 401(a)(17) and 415 of the Code (as such
limitations are interpreted and applied under the Salaried Plan), and (B) the
actuarial adjustment under Section 5.7(d) of the Salaried Plan; or
(ii)  The amount (if any) of the Eligible Spouse's PEP Guarantee Pre-Retirement
Spouse's Pension determined under
subsection (c).
In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated with reference to the specific time of payment applicable to
the Eligible Spouse.
(c)  PEP Guarantee Pre-Retirement Spouse's Pension:  An Eligible Spouse's PEP
Guarantee Pre-Retirement Spouse's Pension shall be determined in accordance with
paragraph (1) or (2) below, whichever is applicable, with reference to the PEP
Guarantee (if any) that would have been available to the Pre-2005 Participant
under Section 5.2.

 
68

--------------------------------------------------------------------------------

 



(1)  Normal Rule:  The Pre-Retirement Spouse's Pension payable under this
paragraph shall be equal to the amount that would be payable as a survivor
annuity, under a Qualified Joint and Survivor Annuity, if the Pre-2005
Participant had:
(i)  Separated from service on the date of death (or, if earlier, his actual
Severance from Service Date);
(ii)  Commenced a Qualified Joint and Survivor Annuity on the same date payments
of the Qualified Pre-Retirement Spouse's Pension are to commence; and
(iii)  Died on the day immediately following such commencement.
If payment of a Pre-Retirement Spouse's Pension under this paragraph commences
prior to the date which would have been the Pre-2005 Participant's Normal
Retirement Date, appropriate reductions for early commencement shall be applied
to the Qualified Joint and Survivor Annuity upon which the Pre-Retirement
Spouse's Pension is based.
(2)  Special Rule for Active and Disabled Employees Who Die Prior to June 1,
2009:  Notwithstanding paragraph (1) above, the Pre-Retirement Spouse's Pension
paid on behalf of a Pre-2005 Participant described in Section 4.6(a) who dies
prior to June 1, 2009 shall not be less than an amount equal to 25 percent of
such Pre-2005 Participant's PEP Guarantee determined under Section 5.2.  For
this purpose, Credited Service shall be determined as provided in
Section 3.3(d)(2) of the Salaried Plan, and the deceased Pre-2005 Participant's
Highest Average Monthly Earnings, Primary Social Security Amount and Covered
Compensation shall be determined as of his date of death.  A Pre-Retirement
Spouse's Pension under this paragraph is not reduced for early commencement.”
 
 
 
69
 

--------------------------------------------------------------------------------